EXHIBIT E
                                                                                                                                                   PTO/AIAi50 (10-17i
                                                                                                              Approved tor use through Olj31/2020. 0MB 0651--0033
                                                                                               U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
         Under the Papen..vork Reduction Act of 1995 no persons a;e required to respond to a co!lection of information un!ess it displays a valid 0MB control number


                                            REISSUE PATENT APPLICATION TRANSMITTAL
Address to:                                               Attorney Docket No.                3564.014REIO
        Mail Stop Reissue                                 First Named Inventor               Tai CHEN
        Commissioner for Patents                          Original Patent Number             RE42,368
        P.O. Box 1450                                     Original Patent Issue Date
        Alexandria, VA 22313-1450                         (Month/Day/Year)                   May 17, 2011
                                                          Pfiofity Mail Express® Label No.

APPLICATION FOR REISSUE OF:
       (Check applicable box)

                  APPLICATION ELEMENTS (:17 CFR 1.17:1)
                                                          [K]   Utility Patent
                                                                                              □ DesignACCOMPANYING
                                                                                                        Patent
                                                                                                                     □ Plant Patent
                                                                                                                   APPLICATION PARTS

1. □     Fee Transmittal Form (PTO/SB/56)                                              11.   [Kl   Statement of status and support for all changes to the

2. □     Applicant asserts small entity status. See 37 CFR 1.27                                    claims. See 37 CFR 1.173(c).

3□       Applicant certifies micro entity status. See 37 CFR 1.29.                     12. [x] Power of Attorney
         Applicant must attach form PTO/SB/15A or B or equivalent.
                                                                                       13. □ PTOSB/08
                                                                                               Information Disclosure Statement (IDS)
4.[Kl    Specification and Claims in ,jouble column copy of patent format                              or PT0-1449


                                                                                             □
         (amended_.   ff appropriate)                                                            Copies of citations attached
s.[K]    Drawing{s) {proposed amendments, if appropriate)
                                                                                       14. □ English translation of Reissue Oath/Declaration
6.[Rl Reissue Oath/Declaration or Substitute Statement                                             (if opp/icabie)
      (37 CFR 1.175) (PTO/AIAj05, 06, or 07)
                                                                                       15. □       Return Receipt Postcard (M PEP§ 503)
7.[K)    Application Data Sheet NOTE: Benefit claims under 37 CFR 1. 78                            (Should be specifically itemized)
         and foreign priority claims under 37 CFR 1.55 MUST be set forth in an         16.   [x]   Preliminary Amendment (37 CFR 1.173; MPEP § 1453)
         Application Data Sheet (ADS).
s.[x]    Original U.S. Patent currently assigned? [Rl Yes           D     tfo          17.   [x]   Other:
         (ff Yes, check appiicabie box(es))
                                                                                                   Authodzation Under 37 C.F.R. § l.136(a)(3);
        [K]   Written Consent of a!I Assigness (PTO/AIA/53)

        [Kl   37 CFR 3. 73(c) Statement (PTO/ AIA/95)

9.o      CD-ROM or CD-R in duplicate, Computer Program (Appendix) or large
         table


        □     Landscape Tab!e on CD
10. Nucleotide and/or Amino Acid Sequence Submission
    (if applicable, items a. - c. are required)

   a.O Computer Readab!e Form (CRF)

                                                                                             □
                                                                                                   This is a continuation reissue or divisiona! reissue application
    b. □      Specification Sequence Listing on:                                                (i.e., a second or subsequent reissue application for the same
         i.   D   CD-ROM (2 copies) or CD-R (2 copies); or                             issued patent). (Check box if applicable.)

         ii.D Paper
   c . c Statements verifying identity of above copies
                                                                   18. CORRESPONDENCE ADDRESS

                                                                                    26111
[xJ
Name
        The address associated with Customer Number:                                                                      OR
                                                                                                                               □       Correspondence address below




Address



City                                                                  State     I                                                      Zip Code   I
                                                                  I                                                                I
Country                                                                                 Telephone       I
Email

Signature
                         /Jason D. Eisenberg/                                                                              Date         June 29 / 2018
                                                                                                                      I
Name (Print/Type)                                                                                               Registration No.
                          IJason D. Eisenbern                                                               I                          43 447
This collection of information is required by 37 CFR 1.1.73. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete, including
gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the
amount of time you require to complete this form and/or suggestions for reduting this burden, should be sent to the Chief Information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND
TO: Mail Stop Reissue, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313·1450.
                                         If you need assistance in completing the form, ca/11-800-.PTO-9199 and select option 2.
               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

ln re application of:                                         Confirmation No.: To Be Assigned
Chen et al.                                                   Art Unit: To Be Assigned
Appl. No.: To Be Assigned (Norrowmg Reissue of U.S.
Reissue Patent No. -/2,368; ReissuedA1ay J 7, 2011)           Examiner: To Be Assigned
Filed: Herewith                                               Atty Docket: 3564.014REIO
For: Reconfigurable Optical Add-Drop Multiplexers
     with Servo Control and Dynamk Spectral Power
     Management Capabilities



               Preliminary Amendment in a Reissue Application
        Under 37 C.F.R. § 1.173(b), Support for an Changes to the Claims,
                     and Status of Co-Pending Proceedings

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

Sir:

        In advance of prosecution, Capella Photonics, Inc. ("Applicant") submits the
follovving amendments and remarks.
        lt is not believed that extensions of time or fees for net addition of claims are required
beyond those that may othenvise be provided for in documents accompanying this paper.
Hovvever, if additional extensions of time are necessary to prevent abandonment of this
application, then such extensions of time are hereby petitioned under 37 C.F.R § l.136(a),
and any fees required therefor (including fees for net addition of claims) are hereby
authorized to be charged to our Deposit Account No. 19 0036.
                                                                                                Chen et al.
                                                                           Appl. No. (To Be Assigned)

                                Amendment to the ,~'pec(fication
        Please add the foilm"v'ing paragraph as the first sentence of the specification pursuant
to 37 C.F.R. § l.l 77:


        This is a reissue of U.S. Reissue Patent No. RE42 368 (U.S. App. No. 12/816,084
filed __ June_J 5,__ 2010), _vvhich__is __ a__reissue __ of__U.S. __ Patent__No. 6,879 750(U.S. __ App. ,No._
l 0/7 45.,364 _filed_December _22,_2003).




                                                                          Atty. Dkt. No. 3564.014RE10
                                                                                   Chen et al.
                                                                   Appl. No. (To Be Assigned)

                                  Amendments to the Claims
       The claim identifiers below, or lack thereof: conform to the rules for reissue
amendments of previously reissued patents set forth in 37 CF.R §§ 1.173(b)(2), (c), (d), and
(e) See JVLP.E.P. §§ 1411 and 1453 (H), (IV), (V), and (VI). The listing of claims will replace
all prior versions and listings of the claims.


        1. (Reissue Patent Claim, Once Amended) An optical add-drop apparatus comprising
fiber collimators serving: as an input pmi. one or more other ports. and an output port, the
~pparatus comprising~
        the_Jiber___collimator [[an]] input port for an input mulii-vvavelength optical signal
having first spectral channels;
       the fiber collimator one or more other ports for second spectral channels;
       the.fiber.collimator [[anll output port for an output multi-wavelength optical signal;
        a vvavelength-selective device for spatially separating said spectral channels; [and]
        a spatial array of beam-deflecting elements positioned such that each element receives
a corresponding one of said spectral channels, each of said elements being individually and
continuously controllable in two dimensions to reflect its corresponding spectral channel to a
selected one of said fiber collimator ports and to control the puwer of the spectral channel
reflected to said fiber collimator selected port.
        2. (Original Patent Claim) The optical add-drop apparatus of claim 1 further
comprising a control unit for controlling each of said beam-deflecting elements.
        3. (Original Patent Claim) The optical add-drop apparatus of claim 2, vvherein the
control unit further comprises a servo-control assembly, including a spectral monitor for
monitoring power levels of selected ones of said spectral channels, and a processing unit
responsive to said power levels for controlling said beam-deflecting elements.
        4. (Original Patent Claim) The optical add-drop apparatus of claim 3, wherein said
servo-control assernbly maintains said power levels at predetermined values.
        5. (Once Amended Original Patent Claim) The optical add-drop apparatus of claim 2,
wherein the control unit controls said beam-deflecting elements to direct selected ones of said




                                                                  Atty. Dkt. No. 3564.014RE10
                                                                                  Chen et al.
                                                                  Appl. No. (To Be Assigned)

first spectral channels to one or more of said fiber _collimator other ports to be dropped as
second spectral channels from said output multi-wavelength optical signal.
          6. (Once Amended Original Patent Claim) The optical add-drop apparatus of claim 2,
wherein the control unit controls said bearn-deflecting elements to direct selected ones of said
second spectral channels to said fiber collimator output pmi to be added to said output multi-
v,'avelength optical signal.
          7. (Original Patent Claim) The optical add-drop apparatus of claim l further
comprising alignment minors for adjusting alignment of said input and output multi-
wavelength optical signals and said second spectral channels '.vith said wavelength-selective
device.
          8. (Original Patent Claim) The optical add-drop apparatus of claim 7 further
comprising collimators associated with said alignment mirrors, and imaging lenses in a
telecentric arrangement with said alignment mirrors and said collimators.
          9. (Original Patent Claim) The optical add-drop apparatus of claim 1, ·wherein said
wavelength selective device frniher combines selected ones of said spectral channels
reflected from said beam-deflecting elements to form said output multi-wavelength optical
signal.
          10. (Once Amended Original Patent Claim) The optical add-drop apparatus of claim
L wherein said fiber collimator one or more other ports comprise [[an]] a fiber collimator add
port and a fiber collimator drop port for respectively adding second and dropping first
spectral channels.
          11 (Original Patent Claim) The optical add-drop apparatus of claim l further
comprising a beam-focuser for focusing said separated spectral channels onto said beam
deflecting elements.
          12. (Original Patent Claim) The optical add-drop apparatus of claim 1, wherein said
wavelen1:,-th-selective device comprises a device selected from the group consisting of ruled
diffraction gratings, holographic diffraction gratings, eche!le gratings, curved diffraction
gratings, and dispersing prisms.
          13. (Original Patent Claim) The optical add-drop apparatus of claim 1, wherein said
beam-deflecting elements comprise micromachined mirrors.




                                                                 Atty. Dkt. No. 3564.014RE10
                                                                                              Chen et al.
                                                                              Appl. No. (To Be Assigned)

          14. (Original Patent Claim) The optical add-drop apparatus of claim L wherein said
beam-deflecting elements comprise reflective membranes.
          15. (Reissue Patent Claim, Once Amended) An optical add-drop apparatus,
coi:npnsmK
          a fiber collimator serving as an input port for an input multi-wavelen6:rth optical signal
having multiple spectral channels;
          ;:1__fi_heLC.QUim_atm: __.s_erYiJJg__as.   an output port for an output multi-wavelength optical
signal;
          one or more fiber collimators serving __: t_~ one or more drop ports for selected spectral
channels dropped from said rnulti-wavelength optical signal;
          a wavelength-selective device for spatially separating said multiple spectral channels;
and
          a spatial array of beam-deflecting elements positioned such that each element receives
a corresponding one of said spectral channels, each of said elements being individually and
continuously controllable in two dimensions to reflect its corresponding spectral channel to a
selected one of said fiber collimators serving as said ports and to control the p01A;er of the
spectral channel reflected to said fiber collimator serving as said selected port, whereby a
subset of said spectral channels is directed to said fiber_ collimator_servin_g_as_said drop ports.
          16. (Reissue Patent Claim, Once Amended) An optical add-drop apparatus,
compnsmg~
          a_fiber_collimator_serving !':I.:§. an input port for an input multi-wavelength optical signal
having multiple spectral channels;
          a fiber collimator serving as an output port for an output multi-wavelength optical
signal:
          QJJ.<;;__.QLmQ.t:e fiber collimatm_s serving__£l,5. one or rnore add ports for selected spectral
channels to be added to said output multi-wavelength optical signal;
          a wavelength-selective device for reflecting said multiple and said selected spectral
channels: and
          a spatial array of beam-deflecting elements positioned such that each element receives
a corresponding one of said spectral channels, each of said elements being individually and
continuously controllable zn t;,,,•o dimensions to reflect its corresponding spectral channel to a


                                                                             Atty. Dkt. No. 3564.014RE10
                                                                                            Chen et al.
                                                                            Appl. No. (To Be Assigned)

selected one of said_fiber __collimator _serving as __ said ports and to control the power qf the
spectral channel rejlected to said fiber collimator servim:'. as said selected port, whereby said
spectral channels from said fib_(;;L ___rnUim_atQI-8 servinR ___a_s____s.ai_d add ports are selectively
provided to said fihex._c_oJJ_i1naJDLS.eJ_Ying __as__s.ai.d output port.
          17. (Reissue Patent Claim, Once Amended) A method of performing dynamic add and
drop in a WDM optical network, comprising:
          separating an input multi-vvavelength optical signal into spectral channels;
          imaging each of said spectral channels onto a corresponding beam-deflecting element;
[[and]]
          controlling dynamically and continuously said beam-deflecting elements in tv;o
dimensions so as to combine selected ones of said spectral channels into an output multi-
wavelength optical signal and to control the power of the spectral channels combined into
said output mufti-wavelength optical signal;__~!!9c
          receiving_the_output multi-wavelength_optical_signal_at_a fiber_collimator_serving__as_an
output port that transmits the output multi-vvavelernrth optical signal to an optical fiber.
          18. (Original Patent Claim) The method of claim 17, wherein said selected ones of
said spectral channels comprises a subset of said spectral channels, such that other non-
selected ones of said spectral channels are dropped frorn said output multi-wavelength optical
signal.
          19. (Original Patent Claim, Once Amended) The method of claim 18, wherein said
controlling comprises reflecting said non-selected ones of said spectral channels to one or
more fiber collimator_servinJLas_drop ports.
          20. (Original Patent Claim) The method of claim 17 further comprising imaging other
spectral channels onto other corresponding beam-deflecting elements, and controlling
dynamically and continuously said other bearn-deilecting elements so as to cornbine said
other spectral channels with said selected ones of said spectral channels into said output
multi-,vavelength optical signal.
          21 (Original Patent Claim) The rnethod of claim 17, ·wherein said irnaging comprises
focusing said spectral channels onto said beam-deflecting elements.
          22. (Original Patent Claim) The method of claim 17 further comprising monitoring a
power level in one or more of said selected ones of said spectral channels, and controlling an


                                                                           Atty. Dkt. No. 3564.014RE10
                                                                                                  Chen et al.
                                                                                  Appl. No. (To Be Assigned)

alignment between said input multi-wavelen1:,1th optical signal and corresponding beam-
deflecting elements in response to said monitoring.
         23.(New) The_ op1ical_add-drop apparatus_ of daimJ_:
         \vherein_none_ of_the _multi-wavelength_ optical _signal,_ the_second ~mectraL channels.,._ or
the output multi-wavelength optical signal are transrnitted through a circulator.
         24. (New) The optical add-drop apparatus of claim 1 ,,,.·herein each of the fiber
collimators_is_ a_GRTN lens.
         25. ___(NevvLThe_ oJ}ticaLadd-drop aJ)l)aratus __of _claimJ ,_wherein_the __fiber _collimator

input pmi. the one or more other fiber collimator ports. and the fiber collimator output port
are_ arrang_ed in a_one dimensional_array.
         26.(New)_ The __ optical_ add-drop apparatus __ of_ daim __ l ,__ wherein __the _fiber __ collimator
input port, the one or more other fiber collimator ports, and the fiber collimator output port
are arranged in a two dimensional arraL_
         27. ___ (New)__The __ optical __ add-drop__ apparatus___of_claim __ l,___ wherein __ each __of _the __ beam-
deflecting elements is configured to be capable of reflecting its corresponding spectrnl
channel to each and every one of the fiber collimators pmis.
         28. (New) The optical add-drop apparatus of claim 15. ,vherein none of the input or
output__ mul ii-wave] en_gth _optical __ signal __ or___the __ spectral __ channels ___are __ transmitied___through__ a
circulator.
         29. (New) The optical add-drop apparatus of claim 16 wherein none of the input or
outpui __ multi-wavelength __ opticaLsignal __ or __ the __ spectral __ channels __ are __ transrnitted __ through___~-
circulator
         30. (Nev, 1) The optical add-drop apparatus of claim                 L wherein the fiber collimator
output port is separate from the fiber collimator input port,
         31. (New). The __ optical_ add-drop apparatus __ of _claim l, wherein __ the _fiber __ collimator
output pmi is three or more fiber collimator output ports that are separate from the fiber
collimator input port.
         32 ___\New)__ The _optical__add-drop _apparatus __ of_ claim __ L further __ comprising a_ power-
management_svstem__ configured __to _managepower _levels_ of_atJeast__one _of_ the_ first_spectral
channels and the second spectral channels.




                                                                                 Atty. Dkt. No. 3564.014RE10
                                                                                          Chen et al.
                                                                          Appl. No. (To Be Assigned)

        33 ___ (New) The ___ opticaLadd-drop ___ apparatus ___ oLclaim ___ 32, ___wherein ____the ___ power-
management svstem is further configured to control couplirn:z efficiency of one of the first and
second _spectral_ channel_ to_at_least_ one_pprt.
        34.(NewLThe__ OJ)ticaLadd-drop apparatus__ oLclaimJ ,__ wherein __the__ array of_ beam-
deflecting elements is further positioned to reflect the received spectral channels to the
v,·avelength-selecti ve device without an intermediate mirror.
        35 _JN ew}_The _optical__add-drop__ apparatus __ of_ claim_J,..__wherein __the _beam-deflecting
elements _are_micrornirrors.




                                                                         Atty. Dkt. No. 3564.014RE10
                                                                                   Chen et al.
                                                                   Appl. No. (To Be Assigned)

                                           Remarks
Status oftlte Claims and Support for Added l1aims Under 37 CF.R. § 1.173(c)
       Upon entry of the foregoing amendment, claims 1-35 are pending in the application,
with claims 1 and 15-17 being the independent claims. Claims 1, 5, 6, 10, 15-17, and 19 are
sought to be amended. New claims 23-35 are sought to be added. The added claims are
believed to introduce no nevv matter, and their entry is respectfully requested.
       Specific support for amended claims 1, 5, 6, 10, 15-17, and 19 and new claims 23-35
is listed below. However, support for each of these new claims can be found throughout the
originally-filed application, which issued as U.S. Patent No. 6,879,750 to Chen et al.


 New/ Amended
    Claims
 1, 5, 6, 10, 15-    3:54-57, 4:26-27, 5:20-22, 6:54-60, 7:6-11, 11:26-30, 12:45-48, 13:1-12
    17, and 19
        23           3:6-9
        24           8:41-43, 9:17-20
        25           4:26-28, 9:20-23, 10:29-32, FIGS. 1A, 2A 2B
        26           4:26-28, 9:20-23, 10:29-32, HG. 3
        27           4:7-14, 8:21-27, 9:9-14
        28           3:6-9
        29           3:6-9
        30           13:12-16, 2:46-48
        31           8: 12-J 4
        32           6:3-9, 11:26-36, 13:l-12
        33           4:47-52, 8:27-36: 8:47-49, 11:21-30
        34           7:2-1 J; 8:6-20
        35           9:5-8, 10:59-61




       1 Citations   are to RE42,368 as published.


                                                                  Atty. Dkt. No. 3564.014RE10
                                                                                          Chen et al.
                                                                          Appl. No. (To Be Assigned)


Status ofCo-Pemling Proceedings under 37 CF.R. § 1.178(/J)
           This is a reissue application of U.S. Reissue Patent No. RE42,368, which is a reissue
of U.S. Patent No. 6,879,750.
           RE42,368 is related to U.S. Reissue Patent No. RE42,678. A reissue application (U.S.
Appl. No. to be assigned) has also been or will be filed for RE42,678.
           The Patent Trial and Appeal Board (''PT AB") issued Final Written Decisions in the
following inter partes reviews filed against certain claims of RE42,678 and RE42,368.
Applicant appealed all the PT AB's decisions to the Court of Appeals for the Federal Circuit.
See Capella Photonics. fvtc. v. Cisco S)•s., inc. (June 23, 2017) (Nos 2016-2394, -2395, 2017-
1105, -1106, -1107, -1108). All the appeals '.Vere consolidated into a single appeal, the Court
affirmed the PT AB, and the Court denied Capella's rehearing request. On June 28, 2018,
Capella filed a motion with the Supreme Court to extend the July 9, 2018 deadline for filing a
petition for a Writ of Certiorari by sixty days.




1PR2014-01276 (RE42,678)
11)D"'l('l   - ((''7"16. (·1~r:4J
   .1.'V...I )-UU,.:..      'U:'.c ..,_. 368)
                                           ~

                          ·1~r:4J
11 .l.'V..} )-UU ! .;. l 'U:, ""· ~
  )D"'l('l   -  ((''7"17               . 678)
1PR2015-0073 l (1lli42,368)
11)D"'l('l   - (('730
   .l.'V..} )-UU     ! ~ l·1~r:4J
                            'U:, ""·. 678)
                                         ~

IPR2015-00816 (Illi42,368}-----                 Appealed or to be appealed to the Supreme Court
men•ed \vith IPR20l 4-01166.
IPR20l 5-00894 (RE42,678)-                      Appealed or to be appealed to the Supreme Court
mer0ed with IPR2014-01276.
IPR2015-0195 8 (RE42,368 )------                Appealed or to be appealed to the Supreme Court
mer ed with IPR2015-00726.
IPR2015-01961 (RE42,678)-                       Appealed or to be appealed to the Supreme Court
mePed with IPR'.2015-00727.
IPR2015-01969 (Illi42,368}-----                 Appealed or to be appealed to the Supreme Court
men•ed with 1PR2015-0073 l.
1PR2015-01971 (RE42,678)-                       Appealed or to be appealed to the Supreme Court
mer ed with IPR2015-00739.




                                                                         Atty. Dkt. No. 3564.014RE10
                                             - 11 -                                  Chen et al.
                                                                     Appl. No. (To Be Assigned)


Proper l1aim Construction of"Port''
        In its Final Written Decisions, the PTAB alleged that U.S. Patent No. 6,498,872 to
Bouevitch et al. ("Bouevitch") taught '·p01is" as claimed in RE42,368 because the PT AB
alleged RE42,368 did not disavow circulator ports or define "port" to have a specific
meaning. See, e.g., IPR.2014-01166, Final Written Decision, Paper 44 at 12-14 (PTAB Jan.
28, 2016). Applicant respectfully disagrees despite the Federal Circuit's affirmance and
currently intends to continue the appeal.
        As shown below, the ports described in RE42,368 are collimator ports, ·whereas the
IN, OUT EXPRESS, OUT/DROP, and IN/ADD in Bouevitch are circulator ports.




,S'ee Specification, FIG. 1D; see also id. at 8:41-   See Bouevitch, FIG. 11 (showing GRIN
43 ("Each output port is provided by a quarter-       lens 90 and circulators 80a and 80b
pitch GRIN lens ... coupled to an optical fiber       coupled to v,'aveguides 99a and 99b).
(see FIG. 1D).").



        As explained below, the claimed ports should not be construed to encompass
circulator ports, such as the circulator ports in Bouevitch, for at least three reasons.




                                                                    Atty. Dkt. No. 3564.014RE10
                                             - 12 -                                  Chen et al.
                                                                     Appl. No. (To Be Assigned)

        i Ihe Term ''Port in View o[the 5tJecilication

        The '368 Patent unambiguously uses collimator ports, not circulator ports.
        The '368 Patent generally discusses two classes of pmis: input ports and output pmis.
Input ports include add ports and pass-through ports. See, e.g., Specification, 13:31-33 ("the
pass-through poii 630 and the add ports 660-1 through 660-M constitute the input ports").
Output ports include drop ports and also pass-through pmis. See. e.g., Specification, 5:20-22
("TI1e output ports of the first WSR-S (or WSR) apparatus include a passthrough port and one
or more drop ports."), 12:46-48 ("a plurality of output ports, including a pass-through port
530 and one or more drop ports 540-1 through 540-N (N ~~l)"')
        The specification of the '368 Patent defines pmis in the "Summary of the Invention'·
to be fiber co!limators that serve as both the input ports and the output ports. According to the
very first sentence in the Summary of the Invention, "ftjhe present invention . .. employ[s]
an array of fiber collimators serving as an input port and a plurality of output ports."
Specification, 3:54-57 (emphasis added). The appearance of this definition '•in the 'Summary
of the Invention' section makes it 'more likely' a description of the invention as a whole."
Sevenson Envtl. Servs., Inc. v. Uvtited States, 76 Fed. Cl. 51, 69 (Fed. Cl. 2007) (citing     c:.R.
Bard, Inc. v. US Surgical C'orp., 388 F.3d 858, 864 (Fed. Cir. 2004)). The fact that the very
first sentence of the Summary of the Invention expressly provides that fiber co!limators are
the physical structure of ports is compelling evidence that the claimed ports must be fiber
collimators. See C'.R. Bard, 388 F.3d at 864 (finding that when the Summary of the lnvention
states that "!t]he implant includes a pleated surface," the "patent requires the 'implant' ... to
have a pleated surface." (citation omitted)).
        Additionally, because the physical structure provided for "port" in the Summary of
the Invention is consistent with the characterization of port in the specification as a ,vhole, '·it
is apparent that the patentee was not merely providing examples of the invention, but rather
that the patentee intended for" the term port to have a fiber collimator physical stmciure. See
Sevenson Evtvtl. Servs., 76 Fed. Cl. at 69. "[The Federal Circuit] has indicated that a
statement in a specification that describes the invention as a whole can support a limiting
construction of a claim term. Thai is especially true vvhere, as here, other statements and
illustrations in the patent are consistent with the limiting description." Am. Piledriving



                                                                    Atty. Dkt. No. 3564.014RE10
                                            - 13 -                                 Chen et al.
                                                                   Appl. No. (To Be Assigned)

Equip., Inc. v. Geoquip, Inc., 637 F.3d 1324, 1334 (Fed Cir. 201 l) (citing C.R. Bard, 388
F.3d at 864).
       The specification as a ,vhole leaves no ambiguity: fiber co!limators serve as the
physical structure of the claimed ports. The specification repeatedly makes this relationship
clear. See. e.g., Specification, 4:26-27 ("The fiber collimators serving as the input and output
ports"), 8:35-36 ("the fiber collimator serving as the output port"), 9:20-21 ("The fiber
collimators serving as the input and output ports"), 9:62-63 ("the fiber collimators (serving as
the input and outvut ports)"'), 10:29-32 (In FIG. 3, "the one-dimensional fiber collimator
array llO of FlG. 2B is replaced by a two-dimensional array 350 of fiber collimators,
providing for an input-port and a plurality of output ports."), 10:52-53 ("the fiber collimators
that provide for the input and output ports"), 2:44 ("port/fiber"), 8:33-34 (output ports have a
"fiber core"). Thus, ''[t]he specification's use of the word ['port'] leaves no doubt about its
meaning." See PPC Broadband Inc. v. Coming Optical Commc 'ns Rf~ LLC, 815 F.3d 747,
753 (Fed. Cir. 2016).
       Similarly, this characterization of ''port" as a "fiber collimator" is reinforced by the
description of the patent's figures. The specification explains that Figure lA, \Vhich is also
printed on the face of the '368 Patent, depicts an apparatus that includes "an array of fiber
collimators 110, providing an input port 110-J and a plurality of output ports l l0-2 through
110-N (N~~3)." ('368 Patent, 6:58-60.) In discussing 110-1 through 110-N, the specification
uses the term "port" and its ·'fiber collimator" stmcture interchangeably. See, e.g.,
Specification, 6:65 ("input port 110-J "), 7:9-10 ("output ports 110-2 through l l 0-N"), 8: J 9-
20 ("output ports 110-2 through 110-N'"), l 0: 14 ("fiber collimators 110-1 through 110-N"),
10:21 (''fiber collimators 110-1 through 110-N").:i Thus, both the description of the figure
and the description of the figure's components (110, 110-1 through 110-N) delineate the
physical structure of ''port" as a fiber collimator. An annotated version of Figure l A is
reproduced below.




       2   Figures 2A and 2B also use the 110 and l l 0-1 through l l 0-N nomenclature.


                                                                  Atty. Dkt. No. 3564.014RE10
                                           - 14 -                                 Chen et al.
                                                                  Appl. No. (To Be Assigned)




                                                             r1~~ th(~ r~hysie&~J ~trt1ctt1r~
                                                             c~fthe inrnJt   it~)ti. c~t1t:ptJt




        2. Negative Limitations

        The clairned ports exclude circulator ports because the nevv claims in this application
narrowly define the term "port.,, Several new claims recite a negative limitation. For
example, claim 44 recites '\vherein the input port, the output port, and the other ports are not
coupled to a circulator." And claim 31 recites "wherein the first spectral channels a.nd the
second spectral channels are not transmitted through an optical circulator." These claim
elements must be given patentable weight because all words in a claim must be considered-----
including negative limitations. See In re Wilson, 424 F.2d 1382, 1385 (C.C.P.A 1970) ("AH
words in a claim must be considered in judging the patentability of that claim against the
prior art."); E),; parte Waghray, Appeal No. 2011-007825, Appl. No. 11/433,547 (BP.A.I,
Sept 18, 2012); Ex parte Gilbert, Appeal No. 2000-001741, Appl. No. 08/654,401 ("'Albeit a
negative limitation, this is still a claim limitation which must be considered by the examiner
when evaluating the prior art which is applied against the clairns.") (BP.A.I, Jul. 31, 2002);
Ex Parte Deen, Appeal No. 2008-001005, Appl. No. 11/175,231, p. 7 (B.P.A.l., Nov. 26,
2008) ("that when a reference fails to teach a negative limitation, such limitation cannot be
assumed to be inherent to that reference simply by virtue of its negative nature."). Several
new claims recite a negative limitation excluding circulators, so these claims exclude
circulator ports.




                                                                 Atty. Dkt. No. 3564.014RE10
                                            - 15 -                                  Chen et al.
                                                                    Appl. No. (To Be Assigned)

       3. li1ani{est Statement o[Disavowal

       The claimed ports exclude circulator ports because the patent cwmer unequivocally
makes the follm,cving manifest statement of disavm,cval: The meaning of input port, output port,
add port, drop port, and other ports in this reissue application does not encompass a
''circulator port." 3 In the instance of disavowal, the prosecution history can compel departure
from the plain meaning of a claim term Pacing Techs., LLC v. Garmin int'!, Inc., 778 F.3d
1021, 1024 (Fed. Cir. 2015) (citation omitted). With this manifest statement of disavmval,
Applicant has distinguished the ports in both the existing claims and the new claims-added
herein or in future amendments-from circulator ports.
                                        *       *       *
       For at least these three reasons, the claimed "ports" have been differentiated from
circulator ports, such as the circulator ports disclosed in Bouevitch.



U.5;'. Patent No. 6,798,941 to Smith et al is Not Prior Art
       In its Final Wrii1en Decision, the PTAB alleged that U.S. Patent No. 6,798,941 to
Smith et al. (''Smith") ·was prior art. See TPR2014-01J 66, Final Written Decision, Paper 44 at
17-21 (PTAB Jan. 28, 2016) Applicant respectfully disagrees even though the Federal
Circuit affirmed he PTAB.
       For Smith to be prior a.rt, the effoctive filing date from one of the two fo!lm,ving
provisional applications must be relied upon: (1) U.S. Provisional Application No.
60/267,285 (""285 Provisional'") and (2) U.S. Provisional Application No. 60/234,683 ('·'683
Provisional"). Compare Smith (filed September 20, 2001), with RE42,368 (priority back to



       3   A circulator could be coupled to (either upstream or downstream from) a claimed
port. See U.S. Application No. 60/277,217, Specification at p. 3 ("Circulators are situated on
all of the physical input/output po1is, allowing for two-way optical propagation."), Drnwings
at FIG. 9; see also IPR.2014-01166, Final Written Decision, Paper 44 at 14 (PTAB Jan. 28,
2016) (citing to disclosure in U.S. Application No. 60/277,217 for written support). But the
claimed ports are unequivocally not circulator ports.


                                                                  Atty. Dkt. No. 3564.014RE10
                                               - 16 -                                     Chen et al.
                                                                          Appl. No. (To Be Assigned)

March 19, 2001). As will be explained, neither of these provisional applications can be relied
upon for an earlier effective filing date.
        Smith is not entitled to benefit from the filing date of the '285 Provisional because
Smith and the '285 Provisional do not share common inventorship. A non-provisional patent
application can only claim priority to a provisional application with common inventorship.
,S'ee 35 U.S.C. §§ 119, 120; see also M.P.E.P. § 211. Here, the inventive entities are entirely
different. Compare Smith (inventors David A. Smith, John E. Golub, and Fariborz Farhan),
vvith '285 Provisional (inventors Steven L Garverick and Michael L Nagy). Smith is
therefore not entitled to benefit from the filing date of the '285 Provisional.
        Smith is also not entitled to benefit from the filing date of the '683 Provisional. Smith
is not entitled to benefit from this filing date because the movable mirror disclosed in the
'683 Provisional was not carried forward into the Smith patent The law has held for at least
thirty-four years that a patent is prior art as of its earliest effective filing date only for subject
matter carried forward from the earliest application. See In re Lund, 376 F.2d 982, 988
(C.C.P.A 1967) ("the continuation-in-part application is entitled to the filing date of the
parent application as to all subject matter carried forward into it from the parent application,
whether for purposes of obtaining a patent or subsequently utilizing the patent disclosure as
evidence to defeat another's right to a patent."). The Federal Circuit has extended this
principle to patents claiming priority    to   provisional applications. See In re Giacomini, 612
F.3d 1380, 1383-84 (Fed. Cir. 2010): Dynamic Drinkv,.lare, LLC v. Nat'/ Graphics, inc., 800
F.3d 1375, 1381 (Fed. Cir. 2015) (citing In re ·wertheim, 646 F.2d 527,537 (C.C.P A 1981)).
Here, Smith"s mirror structure is not entitled          to   the priority date of the '683 Provisional
because the mirror disclosed in Smith was not carried forward from the · 683 Provisional.
Rather, the mirror structure was carried fonvard from the '285 Provisional, which Smith
cannot claim benefit As shovvn below, Smith's mirror is from the '285 Provisional-not the
'683 Provisional.




                                                                         Atty. Dkt. No. 3564.014RE10
                                                                    - 17 -                                                                               Chen et al.
                                                                                                                                         Appl. No. (To Be Assigned)



                                                                                             ,:,.-:,-,•·-·   ~- ... -                                                                     . ..---------------
                                                                                                                                                                                              _                            ...   ~~.::~--·


  \                             .. , ___
                                      262\_, .. •· ,,·····-                           ..,:/.                                                                                                                                          !

   \
       \
           .                                     2"l0
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                       :~
                                                                                                                                                                                     ~~·% !~\~=(~:-..~}                                   /

                                                                                                                                                                                      .. ~           [..;.i:-':_\~:,_c,.
                                                              1fS                                                                                                                                 (::,:N•~·*:,.'/
           15

                                                                                ::~)l~".R' ·~ •:•.:--t}'-:;_'N-'{J' ~•❖:!,'\.X-!i'::.i: ;,.,:b;x::,::,.., ,.~ <'.'t..» ~X.~ ·:X::i f~,:..-· :~~•~~:~
                                                                                ~'-x-~:-.."Xl~~--




                                                                              [::::1t , ,·,"t_~_~.. - ~~~,~.-.~.:.~~~;~~'._~:;;:~~-
                                                                                                                          !/ ~- ,•>i~                                              ,/' /-:~:..
                                                                                    a~i~~--
                                                                                           t-'}:❖::-...x S~"-'::00   &.•.-~"'-' --_.~_;:,.)'. ;, i':-....,,..,: -~'1X. •:.:::,,~....: •~:«❖
                                                                                                                      ~X•~-$~,xl~ ~1 ~-.....~-;-:;
                                                                                    F~,~~ -:.::      i~<->:-:-.~:,..~.,_~t.-.'-l. ,,,~~-.:.•:•')';«;..-,:~--;< ;:),,.,,.,x,~•X:.::~ :i~tM$,~:.'-lt..'-•~;•
                                                                                    ~-:):...~;,.;,•· ,t:(;'.(:;::::~:~'! ~~!!:: &>'Xi ~-:,,.'b---:>X'- ❖~.:'❖~.; ❖:-......~.




The cell includes a gimbal structme of an                                    It includes a gimbal structure of an outer
outer frame 262 twistably supported in a frame 10 twistably supported in the support
support structure 264 of the MEMS array                                      structure 12 of the MEMS array through a
through a first pair of torsion beams 266 first pair of torsion bars 14 extending along
extending along and twisting about a minor and twisting about a minor axis and a mirror
axis. The cell further includes a mirror plate plate                                            16                   having                                 a               reflective                                              surface
268             having   a   reflective             surface         270 t,vistably supported by the outer frame 10
twistably supported on the outer frame 262 through a second pair of torsion bars 18
through a second pair of torsion beams 272 arranged along a major axis perpendicular
arranged along a major axis perpendicular to to the minor axis and twisting thereabout.
the minor axis and twisting thereabout.




                                                                                                                                   Atty. Dkt. No. 3564.014RE10
                                            - 18 -                                 Chen et al.
                                                                   Appl. No. (To Be Assigned)

       The '683 Provisional vaguely discloses a mirror, but this disclosure was left behind; it
was not carried forward into the Smith patent The '683 Provisional discloses ''a mirror array
with elements that can be rotated in an analog fashion about two orthogonal axes." '683
Provisional, p. 6. This disclosure, however, is entirely different than the disclosure that ended
up in the Smith patent. The mirrors are different because the '683 Provisional has mirrors that
can be rotated in a.n analog fashion v,'hereas Smith's mirror moves in a step-wise digital
fashion. See IPR2014-01166, Final Written Decision, Paper 44 at 25 (PTAB Jan. 28, 2016)
("Petitioner does not dispute that Smith relies on digital control."). The Smith patent never
talks about a mirror rotated in an analog fashion. Rather, this disclosure '.Vas left behind.
Since Smith cannot rely on the provisional application where Smith's mirror originated (i.e.,
the '285 Provisional), Smith is not entitled to an earlier effective filing date, at least with
respect to a two-axis mirror.
                                        *       *
       Smith is not entitled to the filing date of the '285 Provisional because Srnith a.nd the
'285 Provisional do not share common inventorship. And Smith is not entitled to the filing
date of the '683 Provisional because Smith's mirror structure was not carried forward from
the '683 Provisional. Since Smith is not entitled to an earlier effective filing date, the Office
should not rely on Smith as a prior art reference.




                                                                  Atty. Dkt. No. 3564.014RE10
                                          - 19 -                                 Chen et al.
                                                                 Appl. No. (To Be Assigned)

                                        Conclusion
          Prompt and favorable consideration of this Preliminary Amendment is respectfully
requested. Applicant believes the present application is in condition for allovvance. If the
Examiner believes, for any reason, that personal communication will expedite prosecution of
this application, the Examiner is invited to telephone the undersigned at the number provided.


                                     Respectfully submitted,

                                     STERNE, KESSLER, GOLDSTEIN &      Fox P.L.L.C.

                                       /Jason D. Eisenberg/
                                     Robert Greene Sterne, Reg. No. 28,912
                                     Jason D. Eisenberg, Reg. No. 43,447
                                     Tyler J. Dutton, Reg. No. 75,069
                                     Attorneys for Patent Owner

Date:         ,June 2 9 , 2 018

1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
(202) 371-2600

2764329.doc




                                                                Atty. Dkt. No. 3564.014RE10
             IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

Inventors: CHEN et al.                              Confirmation No.: 4945
Applicant: Capella Photonics, Inc.                  Art Unit: 3992
Reissue Application No.: 16/023,127                 Examiner: HUGHES, DEANDRA M.
Filing Date: June 29, 2018                          Atty. Docket: 3564.014REIO
Title: RECONFIGURABLE OPTICAL ADD-DROP MULTIPLEXERS WITH SERVO
       CONTROL AND DYNAMIC SPECTRAL POWER MANAGEMENT
       CAPABILITIES

Amendment and Response in a Reissue Application Under 37 C.F.R. § 1.173(b)
and Statement of Status and Support for Changes to the Claims Under 37
                            C.F.R. § 1.173( c)


Mail Stop Amendment
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

Commissioner:

       In reply to the Office Action dated June 26, 2019, Applicant submits the following
Amendment and Remarks.
       It is not believed that extensions of time are required beyond those that may otherwise be
provided for in documents accompanying this paper. However, if additional extensions of time are
necessary to prevent abandonment of this application, then such extensions of time are hereby
petitioned under 37 C.F.R. § l.136(a), and any additional fees required to continue prosecution or
appeal of this application (including issue fee, fees for net addition of claims or forwarding to
appeal) are hereby authorized to be charged to our Deposit Account No. 19-0036.
                                                       -2-                                            CHEN etal.
Reply to Office Action of June 26, 2019                                                Application No. 16/023,127


                                         Amendments to the Claims

         Please amend pending claims 23, 28, 37-39, 47, 48, 52, and 53. Please cancel pending
claim 56. Please amend canceled claims 7, 8, and 14 as indicated below. Claims 1-22 remain
canceled. Applicant has also provided an informally annotated set of claims showing changes
between the Second Preliminary Amendment and this Amendment in an Appendix to this
Amendment and Response. A complete listing of all claims and their status in the application is as
follows:

1. Aa optiea-1 add drop appaffittts eomprisiag

aa iapl±t port for aa iapl±t mttlti waveleagth optiea-1 sigaa-1 haviag first speetra-1 ehaaaels;

oae or more other ports for seeoad speetra-1 ehaaaels;

aa otttpl±t port for aa otttpl±t mttlti w&,·eleagth optieal sigaal;

a wa·,·eleagth seleeti·,·e de·..iee for spatially separatiag said speetra-1 ehaaaels; aad

a spatial array of beam defleetiag elemeH:ts positioaed stteh that eaeh elemeH:t reeeives a eorrespoadiag oae
           of said speetra-1 ehaaaels, eaeh of said elemerns beiag iadividttally aad eorniattottsly eornrollable in
           twe dimensiens to refleet its eorrespoadiag speetra-1 ehaaael to a seleeted oae of said ports €Ind te
           eentffJl the pewer of the speetYGll ehG1nnel refleeted te sG1id seleetedpert.

2. The optieal add drop appararus of elaim 1 further eomprisiag a eoH:trol ttait for eornrolliag eaeh of said
beaffl defleetiag elemeH:ts.

3. The optiea-1 add drop appararus of elaim 2, whereia the eornrol ttait further eomprises a servo eornrol
assembly, iaelttdiag a speetra-1 moaitor for moaitoriag power levels of seleeted oaes of said speetral eha-nnels,
aad a proeessiag ttH:it respoasive to said power levels for eornrolliag said beam defleetiag elemeH:ts.

4 . The optiea-1 add drop appararus of elaim 3, whereia said servo eornrol assembly mairnaias said power
levels at predetefffliaed va-lttes.

5. The optiea-1 add drop appararus of elaim 2, whereia the eornrol ttait eornrols said beam defleetiag elemerns
to direet seleeted oaes of said first speetral eha-nnels to oae or more of said other ports to be dropped as
seeoad speetral ehaaaels from said otttpl±t mttlti wa·,·eleagth optiea-1 sigaa-1.




                                                                                     Atty. Dkt. No. 3564.014REIO
                                                              -3-                                            CHEN etal.
Reply to Office Action of June 26, 2019                                                       Application No. 16/023,127


€,.   The optical add dFOp frfJpaFa:tlis of elaiffl 2, wheFeiH: the coH:tFOl ttH:it coH:tFOls said aeaffi deflectiH:g elefflefl:ts
to direct selected oH:es of said secoH:d spectral chaftH:els to said otttf)ttt port to ae added to said otttf)ttt fflttlti
wa·,·eleH:gth optical sigH:al.

7. (Canceled)

8. (Canceled)

9. The optical add dFOp frfJpararus of elaiffl 1, whereiH: said wavel@gth selective device furtheF cofflaiH:es
selected oH:es of said spectFal chaftH:els reflected froffl said aeam deflectiH:g elefflefl:ts to foFR'l said otttf)ttt
fflttlti waveleH:gth optical sigH:al.

10. The optical add dFOp frfJpararus of elaiffl 1, whereiH: said oH:e OF ffiOFe otheF ports cofflprise aft add port aftd
a dFOp port foF respectively addiH:g secOH:d aftd dFOppiH:g firnt spectral chaftH:els.

11. The optical add dFOp frfJpararus of elaiffl 1 furtheF coR'lprisiH:g a aeam fowseF foF fowsiH:g said separated
spectral chaftH:els ofl:to said aeaffi deflectiH:g elefflefl:ts.

12. The optical add drnp frfJpararus of elaiffl 1, whereiH: said waveleH:gth selective device coR'lpFises a device
selected froffl the grnttp coH:sistiH:g of ruled diffractiOH: gratiH:gs, hologFaf)hic diffractiOH: grntiH:gs, echelle
gratiH:gs, cmved diffractiOH: gratiH:gs, aftd dispeFSiH:g prisffls.

13. The optical add drnp frfJpararus of elaiffl 1, whereiH: said aeaffi deflectiH:g elefflefl:ts cofflprise
ffliCFOR'lachiH:ed ffliFFOFs.

14. (Canceled)

15. AH: optical add dFOp frfJpararus, coR'lprisiH:g

aft iH:plit port foF aft iH:plit fflttlti waveleH:gth optical sigH:al haviH:g fflttltiple spectral chaftH:els;

aft otttf)ttt port foF aft otttf)ttt fflttlti w&,·eleH:gth optical sigH:al;

oH:e OF ffl:Ore dFOp ports foF selected spectral chaftH:els dFOpped froffl said fflttlti wavel@gth optical sigH:al;

a wavel@gth selective device foF spatially sepaFatiH:g said fflttltiple spectral chaftH:els; aftd

a spatial aFffij' ofaeam deflectiH:g elefflefl:ts positiOH:ed sttch that each elefflefl:t receives a correspOH:diH:g oH:e
            of said spectral channels, each of said elefflefl:ts aeiH:g iH:dividttally aftd cofl:tiH:ttottsly coooollaale in
            two dimensiom to reflect its coFrespOH:diH:g spectFal chaftH:el to a selected oH:e of said ports Gmd to
            eontrol the power of the speetl'Gll ehGmnel rejleeted to sG1id seleetedport, whernhy a sttaset of said
            spectral chaftH:els is directed to said drnp ports.


                                                                                            Atty. Dkt. No. 3564.014REIO
                                                          -4-                                         CHEN etal.
Reply to Office Action of June 26, 2019                                                Application No. 16/023,127


1€,. An optieaJ add drop 8:f)paffitus, eoffiprisinK

an inpl±t port for an inpl±t ffittlti wavelength optieaJ signaJ having ffittltiple speetraJ ehannels;

an ol±tf)l±t port for an ol±tf)l±t ffittlti w&,·elength optieal signal;

one or ffiore add ports for seleeted speetraJ ehannels to be added to said otttpl±t ffittki wavelength optieaJ
         signal;-

a wavelength seleetive deviee for refleeting said ffittkiple and said seleeted speetral eha-nnels; and

a spatial array of beam defleeting eleffients positioned stteh that eaeh eleffient reeeives a eorresponding one
         of said speetral eha-nnels, eaeh of said eleffients being individttaJly and eontinttottsly eontrollable in
         two dimensiom to refleet its eorresponding speetraJ ehannel to a seleeted one of said ports Gmd to
         eontrol the power of the speetl'Gll ehGmnel rejleeted to sG1id seleetedport, whereby said speetraJ
         eha-nnels froffi said add ports are seleetively provided to said ol±tf)l±t port.

17. A ffiethod of perfofffiing dynamie add and drop in a 'NDM optieal network, eoffiprising:

separating an inpl±t ffittki wavelength optieaJ signaJ into speetral ehannels;

iffiaging eaeh of said speetral eha-nnels onto a eorresponding beaffi defleeting eleffient; and

eontrolhng dynaffiieally and eontinttottsly said beaffi defleeting eleffients in two dimensions so as to eoffibine
         seleeted ones of said speetraJ ehannels into an ol±tf)l±t ffittlti wavelength optieal signaJ €Ind to eontrol
         the power of the speetl'Gll ehG1nnels eomeined into sG1id output multi WG1velength optieG1l signG1l.

18. The ffiethod of elaiffi 17, wherein said seleeted ones of said speetraJ ehannels eoffiprises a sttbset of said
speetral ehannels, stteh that other non seleeted ones of said speetral ehannels are dropped froffi said ol±tf)ttt
ffittlti wavelength optieaJ signal.

19. The ffiethod of elaiffi 18, wherein said eontrolhng eoffiprises refleeting said non seleeted ones of said
speetral ehannels to one or ffiore drop ports.

20. The ffiethod of elaiffi 17 further eoffiprising iffiaging other speetraJ ehannels onto other eorresponding
beaffi defleeting eleffients, and eontrolhng dynamieaJly and eontinttottsly said other beaffi defleeting
eleffients so as to eoffibine said other speetraJ ehannels with said seleeted ones of said speetraJ ehannels into
said ol±tf)l±t ffittlti wavelength optieal signal.

21. The ffiethod of elaiffi 17, wherein said iffiaging eoffiprises fowsing said speetraJ ehannels onto said beam
defleeting eleffients.



                                                                                     Atty. Dkt. No. 3564.014REIO
                                                       -5-                                           CHEN etal.
Reply to Office Action of June 26, 2019                                               Application No. 16/023,127


22. The ffietlwd of elaiffi 17 farther eoffiprisiag ffiOH:itoriag a powerlevel ia oae or ffiore of said seleeted oaes
of said speetral ehaaaels, aad eoatrolhag aa aligaffiefl-t aetweea said iaptt-t ffittki waveleagth optieal sigaal
aad eorrespoadiag aeaffi defleetiag eleffiefl-ts ia respoase to said ffioaitoriag.

23. <New) An optical add-drop apparatus comprising an output port and fiber collimators serving as an input
port and one or more other ports the apparatus comprising:

the fiber collimator input port for an input multi-wavelength optical signal having first spectral channels·

the fiber collimator one or more other ports for second spectral channels·

the output port for an output multi-wavelength optical signal·

a wavelength-selective device for spatially separating said spectral channels·

a spatial array of beam-deflecting elements positioned such that each element receives a corresponding one
         of said spectral channels each of said elements being individually and continuously controllable in
         two dimensions to reflect its corresponding spectral channel to a selected one of said output port or
         the fiber collimator ports and to control the power of the spectral channel reflected to said output
         port or the fiber collimator selected port.

24. <New) The optical add-drop apparatus of claim 23 further comprising a control unit for controlling each
of said beam-deflecting elements.

25. <New) The optical add-drop apparatus of claim 24 wherein the control unit further comprises a servo-
control assembly including a spectral monitor for monitoring power levels of selected ones of said spectral
channels and a processing unit responsive to said power levels for controlling said beam-deflecting
elements.

26. <New) The optical add-drop apparatus of claim 25 wherein said servo-control assembly maintains said
power levels at predetermined values.

27. <New) The optical add-drop apparatus of claim 24 wherein the control unit controls said beam-deflecting
elements to direct selected ones of said first spectral channels to one or more of said fiber collimator other
ports to be dropped as second spectral channels from said output multi-wavelength optical signal.

28. <New) The optical add-drop apparatus of claim 24 wherein the control unit controls said beam-deflecting
elements to direct selected ones of said second spectral channels to said output port to be added to said output
multi-wavelength optical signal.




                                                                                     Atty. Dkt. No. 3564.014REIO
                                                   -6-                                           CHEN etal.
Reply to Office Action of June 26, 2019                                         Application No. 16/023,127


29. <New) The optical add-drop apparatus of claim 23 further comprising alignment mirrors for adjusting
alignment of said input and output multi-wavelength optical signals and said second spectral channels with
said wavelength-selective device.

30. <New) The optical add-drop apparatus of claim 29 further comprising collimators associated with said
alignment mirrors and imaging lenses in a telecentric arrangement with said alignment mirrors and said
collimators.

31. <New) The optical add-drop apparatus of claim 23 wherein said wavelength selective device further
combines selected ones of said spectral channels reflected from said beam-deflecting elements to form said
output multi-wavelength optical signal.

32. <New) The optical add-drop apparatus of claim 23 wherein said fiber collimator one or more other ports
comprise a fiber collimator add port and a fiber collimator drop port for respectively adding second and
dropping first spectral channels.

33. <New) The optical add-drop apparatus of claim 23 further comprising a beam-focuser for focusing said
separated spectral channels onto said beam deflecting elements.

34. <New) The optical add-drop apparatus of claim 23 wherein said wavelength-selective device comprises a
device selected from the group consisting of ruled diffraction gratings holographic diffraction gratings
echelle gratings curved diffraction gratings and dispersing prisms.

35. <New) The optical add-drop apparatus of claim 23 wherein said beam-deflecting elements comprise
micromachined mirrors.

36. <New) The optical add-drop apparatus of claim 23 wherein said beam-deflecting elements comprise
reflective membranes.

37. <New) An optical add-drop apparatus compnsmg:

a fiber collimator serving as an input port for an input multi-wavelength optical signal having multiple
        spectral channels·

an output port for an output multi-wavelength optical signal·

one or more fiber collimators serving as one or more drop ports for selected spectral channels dropped from
        said multi-wavelength optical signal·

a wavelength-selective device for spatially separating said multiple spectral channels· and



                                                                              Atty. Dkt. No. 3564.014REIO
                                                   -7-                                             CHEN etal.
Reply to Office Action of June 26, 2019                                             Application No. 16/023,127


a spatial array of beam-deflecting elements positioned such that each element receives a corresponding one
        of said spectral channels each of said elements being individually and continuously controllable in
        two dimensions to reflect its corresponding spectral channel to a selected one of said output port or
        the fiber collimators serving as said ports and to control the power of the spectral channel reflected to
        said output port of the fiber collimator serving as said selected port whereby a subset of said spectral
        channels is directed to said fiber collimator serving as said drop ports.

38. <New) An optical add-drop apparatus comprising:

a fiber collimator serving as an input port for an input multi-wavelength optical signal having multiple
        spectral channels·

an output port for an output multi-wavelength optical signal·

one or more fiber collimators serving as one or more add ports for selected spectral channels to be added to
        said output multi-wavelength optical signal·

a wavelength-selective device for reflecting said multiple and said selected spectral channels· and

a spatial array of beam-deflecting elements positioned such that each element receives a corresponding one
        of said spectral channels each of said elements being individually and continuously controllable in
        two dimensions to reflect its corresponding spectral channel to a selected one of said output port or
        the fiber collimator serving as said ports and to control the power of the spectral channel reflected to
        said output port or said fiber collimator serving as said selected port whereby said spectral channels
        from said fiber collimators serving as said add ports are selectively provided to said output port.

39. <New) A method of performing dynamic add and drop in a WDM optical network compnsmg:

separating an input multi-wavelength optical signal into spectral channels·

imaging each of said spectral channels onto a corresponding beam-deflecting element"

controlling dynamically and continuously said beam-deflecting elements in two dimensions so as to combine
        selected ones of said spectral channels into an output multi-wavelength optical signal and to control
        the power of the spectral channels combined into said output multi-wavelength optical signal· and

receiving the output multi-wavelength optical signal at an output port that transmits the output multi-
        wavelength optical signal to an optical fiber.




                                                                                Atty. Dkt. No. 3564.014REIO
                                                    -8-                                          CHEN etal.
Reply to Office Action of June 26, 2019                                          Application No. 16/023,127


40. <New) The method of claim 39 wherein said selected ones of said spectral channels comprises a subset
of said spectral channels such that other non-selected ones of said spectral channels are dropped from said
output multi-wavelength optical signal.

41. <New) The method of claim 40 wherein said controlling comprises reflecting said non-selected ones of
said spectral channels to one or more fiber collimator serving as drop ports.

42. <New) The method of claim 39 further comprising imaging other spectral channels onto other
corresponding beam-deflecting elements and controlling dynamically and continuously said other beam-
deflecting elements so as to combine said other spectral channels with said selected ones of said spectral
channels into said output multi-wavelength optical signal.

43. <New) The method of claim 39 wherein said imaging comprises focusing said spectral channels onto
said beam-deflecting elements.

44. <New) The method of claim 39 further comprising monitoring a power level in one or more of said
selected ones of said spectral channels and controlling an alignment between said input multi-wavelength
optical signal and corresponding beam-deflecting elements in response to said monitoring.

45. <New) The optical add-drop apparatus of claim 23:

wherein none of the multi-wavelength optical signal the second spectral channels or the output multi-
        wavelength optical signal are transmitted through a circulator.

46. <New) The optical add-drop apparatus of claim 23 wherein each of the fiber collimators is a GRIN lens.

47. <New) The optical add-drop apparatus of claim 23 wherein the fiber collimator input port the one or
more other fiber collimator ports and the output port are arranged in a one dimensional array.

48. <New) The optical add-drop apparatus of claim 23 wherein the fiber collimator input port the one or
more other fiber collimator ports and the output port are arranged in a two dimensional array.

49. <New) The optical add-drop apparatus of claim 23 wherein each of the beam-deflecting elements is
configured to be capable of reflecting its corresponding spectral channel to each and every one of the fiber
collimators ports.

50. <New) The optical add-drop apparatus of claim 37 wherein none of the input or output multi-wavelength
optical signal or the spectral channels are transmitted through a circulator.




                                                                                Atty. Dkt. No. 3564.014REIO
                                                    -9-                                         CHEN etal.
Reply to Office Action of June 26, 2019                                          Application No. 16/023,127


51. <New) The optical add-drop apparatus of claim 38 wherein none of the input or output multi-wavelength
optical signal or the spectral channels are transmitted through a circulator.

52. <New) The optical add-drop apparatus of claim 23 wherein the output port is separate from the fiber
collimator input port

53. <New) The optical add-drop apparatus of claim 23 wherein the output port is three or more output ports
that are separate from the fiber collimator input port.

54. <New) The optical add-drop apparatus of claim 23 further comprising a power-management system
configured to manage power levels of at least one of the first spectral channels and the second spectral
channels.

55. <New) The optical add-drop apparatus of claim 54 wherein the power-management system is further
configured to control coupling efficiency of one of the first and second spectral channel to at least one port.

56. (Canceled)

57. <New) The optical add-drop apparatus of claim 23 wherein the beam-deflecting elements are
m1crom1rrors.




                                                                                Atty. Dkt. No. 3564.014REIO
                                               - 10 -                                     CHEN etal.
Reply to Office Action of June 26, 2019                                    Application No. 16/023,127


                                              Remarks
         Reconsideration of this Application is respectfully requested.
         Upon entry of the foregoing amendment, claims 23-55 and 57 are pending in the application,
with claims 23 and 37-39 being the independent claims. Claims 23, 28, 37-39, 47, 48, 52, and 53 are
sought to be amended. Claim 56 is sought to be cancelled and claims 1-22 were previously canceled
without prejudice to or disclaimer of the subject matter therein. These changes are believed to
introduce no new matter, and their entry is respectfully requested.
         Based on the above amendment and the following remarks, Applicant respectfully requests
that the Examiner reconsider all outstanding objections and rejections and that they be withdrawn.
Throughout the arguments, Applicant reminds the Examiner that the claims are given their broadest
reasonable meaning in view of the specification, and any paraphrasing of the claim features is not to
be interpreted as reading any features into, or characterizing of, the claims.


                           Statement of Substance of Examiner Interview

         The Examiners are thanked for their time during an Interview conducted on July 16, 2009
with Applicant's representatives Robert Greene Sterne (Reg. No. 28,912), Jason D. Eisenberg (Reg.
No. 43,447), Sean Flood (Reg. No. 64,378), and Roozbeh Gorgin (Reg. No. 75,269).                  The
Examiners provided guidance regarding all outstanding rejections and objections. Tentative
agreement was reached that implementation of that guidance would result in allowance of the
claims, barring an updated search. The Examiner helpful guidance is reflected in all the claim
amendments and arguments presented herein.              Finally, the Examiners are thanked for their
indication they would continue to work with Applicants after the Reply is filed if anything further is
needed for allowance.
         Applicant generally agrees with the Interview Summary mailed July 19, 2019 unless noted
below.




                                                                          Atty. Dkt. No. 3564.014REIO
                                             - 11 -                                     CHEN etal.
Reply to Office Action of June 26, 2019                                  Application No. 16/023,127


              Statement of Support for Claim Amendments -- 37 C.F.R. § 1.173(c)

       Claims 23, 28, 37-39, 47, 48, 52, and 53 are amended as shown in the Appendix to clarify
the output port in some embodiments. Exemplary support for the claim amendments can be found in
the claims of U.S. Reissue Patent RE42,368 (the "'368 patent"). Applicant respectfully submits
that the claims as originally filed are part of the disclosure and applicant may incorporate the
claimed subject matter without being charged with adding "new matter." See In re Benno, 768 F.2d
1340, 1346 (Fed. Cir. 1985).


                                             Objections

       Regarding claims 1-57, the Non-Final Office Action of June 26, 2019 (hereinafter the
"Non-Final Office Action") beginning on page 4 states:
       "       The markings of the MARCH 2019 CLAIM AMENDMENTS is objected
       to because matter omitted via the Inter Partes Review Certificate should be lined-
       through, matter omitted via the instant application should be triple-bracketed1, and
       matter added via the instant application should be tripled underlined 2 ....
               Claims 1-6, 9-13, and 15-22 of the RI Patent should be lined-through
       because they are cancelled via Inter Partes Review Certificate issued Dec. I 0,
       2018 (see MPEP§ 1453(VI)(B) ).
               Claims 7-8 and 14 of RI may be cancelled merely by directing, in writing,
       the cancellation of the patent claim (see MPEP §1453(V)(B)).
               Alternatively, claims 7-8 and 14 of RI may be cancelled by enclosing the
       entire claim in double bracketing (e.g., '[[this is deleted subject matter enclosed by
       double bracketing]]') because they are being cancelled via the instant application
       (R2), which is a reissue of a reissue (RI) (see MPEP §1453(VI)(A)).
               Claims 23-57, which were added via the MARCH 2019 CLAIM
       AMENDMENTS, should be double underlined because they are being added via



1 Applicant believes the reference to "triple bracketed" is a mistake because this is the second
reissue (R2) and any bracketing should be double bracketing. Examiner indicates this with respect
to claims 23-57. Applicant will proceed with any deletions using the double bracket format.
2 Applicant believes the reference to "triple underlined" is a mistake because this is the second
reissue (R2) and any underlining should be double bracketing. Examiner indicates this with respect
to claims 23-57. Applicant will proceed with any additions using the double underline format.




                                                                        Atty. Dkt. No. 3564.014REIO
                                                 - 12 -                                     CHEN etal.
Reply to Office Action of June 26, 2019                                      Application No. 16/023,127


          the instant application (R2), which is a reissue of a reissue (RI) (see MPEP
          §1453(VI)(A))." [underlining and italics in original].

          Applicant respectfully submits that the claims have been formatted pursuant to Examiner's
suggestions. Applicant respectfully requests that the objections be withdrawn.



                                            Double Patenting

          Regarding claims 23-31, 33-55, and 57, the Non-Final Office Action beginning on page 13
states:
          "       Claims 23-31, 33-55, and 57 are provisionally rejected on the ground of
          nonstatutory double patenting as being unpatentable over claim 98, 99, 103, and
          137 of copending Application No. 16/023,183 (reference application). Although
          the claims at issue are not identical, they are not patentably distinct from each other
          for the following reasons .... " [underlining in original].

          While Applicant respectfully disagrees, to further prosecution Applicant submits a terminal
disclaimer along with this Amendment disclaiming the terminal part of the statutory term of any
patent granted on the instant application which would extend beyond the expiration date of the full
statutory term of co-pending Application No. 16/023, 183 (which is a reissue application of
previously issued U.S. Patent No. RE42,678, which is a reissue application of previously issued
U.S. Patent No. RE39,397, which is a reissue of U.S Patent No. 6,625,346). Applicant respectfully
submits the submission of the terminal disclaimer places claims 23-31, 33-55, and 57 in allowable
condition and allowance is respectfully requested.




                                                                           Atty. Dkt. No. 3564.014REIO
                                             - 13 -                                    CHEN etal.
Reply to Office Action of June 26, 2019                                 Application No. 16/023,127


                                Claim Rejections -35 USC§ 251

       Claims 23-57 are rejected under 35 U.S.C. § 251 as allegedly being based upon new
matter added to the patent for which reissue is sought.

       Regarding claims 23 and 37-39, the Non-Final Office Action beginning on page 6 states:
       "       Claims 23-57 are rejected under 35 U.S.C. 251 as being based upon new
       matter added to the patent for which reissue is sought. The added material which is
       not supported by the prior patent is as follows.
               As to independent claim 23, the new matter is '[a]n optical add-drop
       apparatus comprising fiber collimators serving as an... output port... the fiber
       collimator output port for an output multi-wavelength optical signal.... '
               As to independent claims 37 and 38, the new matter is '[a]n optical add-
       drop apparatus, comprising... a fiber collimator output port serving as an output
       multiwavelength optical signal.... '
               As to independent claim 39, the new matter is 'fa] method of perming
       dynamic add and drop in a WDM network comprising... receiving the output
       multiwavelength optical signal at a fiber collimator serving as an output port
       that transmits the output multi-wavelength optical signal to an optical fiber.'
               Specifically, Examiners find support for fiber collimators serving as an
       output port of the wavelength-separating apparatus (WSR) but Examiners do not
       find support for fiber collimators serving as an output port of an optical add-drop
       apparatus (OADM)." [bold, underlining, and italics in original].

       Applicant respectfully disagrees, but in order to advance prosecution, Applicant has
amended the claims to remove the limitation of the fiber collimators serving as output ports. While
Applicant has amended the claims in conformance with the agreement reached in the Examiner
Interview, Applicant respectfully traverses the rejections because the claim limitation of fiber
collimators serving as an output port for an output multi-wavelength optical signal is supported
throughout the specification of RE42,368 (the "'368 patent"). While Applicant previously indicated
in its Second Preliminary Amendment where support can be found for the above amendments in the
'368 patent, Applicant respectfully points Examiner to another specific example, '368 patent col. 5,
lines 1-17, which states:
       "     Accordingly, the WSR-S (or WSR) apparatus of the present invention may
       be used to construct a variety of optical devices, including a novel class of
       dynamically reconfigurable optical add-drop multiplexers (OADMs), as
       exemplified in the following embodiments.
             One embodiment of an OADM of the present invention comprises an
       aforementioned WSR-S (or WSR) apparatus and an optical combiner. The output


                                                                      Atty. Dkt. No. 3564.014REIO
                                              - 14 -                                      CHEN etal.
Reply to Office Action of June 26, 2019                                    Application No. 16/023,127


       ports of the WSR-S apparatus include a pass-through port and one or more drop
       ports, each carrying any number of the spectral channels. The optical combiner is
       coupled to the pass-through port, serving to combine the pass-through channels
       with one or more add spectral channels. The combined optical signal constitutes an
       output signal of the system. The optical combiner may be an Nxl (N:S2) broadband
       fiber-optic coupler, for instance, 15 which also serves the purpose of multiplexing
       a multiplicity of add spectral channels to be coupled into the system."

       The above paragraph indicates that the OADMs can be created using the WSR apparatus.
As indicated in the Non-Final Office Action beginning on page 6, supra, Examiner admits to
finding support for fiber collimator output ports of the WSR apparatus. Thus, it follows that if
OADMs can be created using the WSR apparatus, there is support for OADMs having fiber
collimator output ports via the WSR apparatus having fiber collimators as output ports. Similar
statements of support are found in '368 patent col. 5, lines 18-48, col. 12, lines 36-45, col. 13, lines
18-24, which indicate that the OADMs are created using the WSR apparatus that contains the fiber
collimators.

       Thus, Applicant respectfully submits that the claimed limitations above do not add any new
matter because support can be found for the above amendment in the specification of the '368
patent and because according to MPEP § 1411. 02:
       "The claims in the reissue application must be for subject matter which the
       applicant had the right to claim in the original patent."

       Regarding claims 24-36 and 40-57, these dependent claims depend on independent claims
23 and 37-39, and are believed to be allowable since they include all the limitations set forth in the
independent claims from which they depend and claim additional combinations thereof.

       Further regarding claim 56, the Non-Final Office Action beginning on page 12 states:
       "       In addition, dependent claim 56 contains new matter because of the
       negative limitation 'without an intermediate mirror, ' which does not have basis in
       the original disclosure (see MPEP §2173.05 (i))." [underlining and italics in
       original].
       Applicant has canceled the claim. As a result, the rejection is moot.

       Withdrawal of the rejection is respectfully requested.




                                                                         Atty. Dkt. No. 3564.014REIO
                                               - 15 -                                    CHEN etal.
Reply to Office Action of June 26, 2019                                   Application No. 16/023,127


                                             Conclusion
           All of the stated grounds of objection and rejection have been properly traversed,
accommodated, or rendered moot. Applicant therefore respectfully requests that the Examiner
reconsider all presently outstanding objections and rejections and that they be withdrawn. Applicant
believes that a full and complete reply has been made to the outstanding Office Action and, as such,
the present application is in condition for allowance. If the Examiner believes, for any reason, that
personal communication will expedite prosecution of this application, the Examiner is invited to
telephone the undersigned at the number provided.

           Prompt and favorable consideration of this Amendment and Reply is respectfully requested.


                                               Respectfully submitted,

                                               STERNE, KESSLER, GoLDSTEIN & Fox P.L.L.C.

                                               /Jason D. Eisenberg/

                                               Jason D. Eisenberg
                                               Attorney for Applicant
                                               Registration No. 43,447
Date:       July 29, 2019

1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
(202) 371-2600
13485810




                                                                         Atty. Dkt. No. 3564.014REIO
                                                   - 16 -                                        CHEN etal.
Reply to Office Action of June 26, 2019                                           Application No. 16/023,127


                     CLAIMS APPENDIX- MPEP 1453(V)(D) - Annotated New Claims

        As reissue rules do not allow for showing changes with respect to the last amendment file,
but rather only changes with respect to the patent being reissued, Applicant provides the following
informally annotated claims showing changes between the Second Preliminary Amendment and this
Amendment.


23. (New, amended) An optical add-drop apparatus comprising an output port and fiber collimators serving
as an input port and[[,]] one or more other ports[[, and an output port]], the apparatus comprising:

the fiber collimator input port for an input multi-wavelength optical signal having first spectral channels;

the fiber collimator one or more other ports for second spectral channels;

the [[fiber collimator]] output port for an output multi-wavelength optical signal;

a wavelength-selective device for spatially separating said spectral channels;

a spatial array of beam-deflecting elements positioned such that each element receives a corresponding one
         of said spectral channels, each of said elements being individually and continuously controllable in
         two dimensions to reflect its corresponding spectral channel to a selected one of said output port or
         the fiber collimator ports and to control the power of the spectral channel reflected to said output
         port or the fiber collimator selected port.

24. (New) The optical add-drop apparatus of claim 23 further comprising a control unit for controlling each
of said beam-deflecting elements.

25. (New) The optical add-drop apparatus of claim 24, wherein the control unit further comprises a servo-
control assembly, including a spectral monitor for monitoring power levels of selected ones of said spectral
channels, and a processing unit responsive to said power levels for controlling said beam-deflecting
elements.

26. (New) The optical add-drop apparatus of claim 25, wherein said servo-control assembly maintains said
power levels at predetermined values.

27. (New) The optical add-drop apparatus of claim 24, wherein the control unit controls said beam-deflecting
elements to direct selected ones of said first spectral channels to one or more of said fiber collimator other
ports to be dropped as second spectral channels from said output multi-wavelength optical signal.



                                                                                 Atty. Dkt. No. 3564.014REIO
                                                  - 17 -                                        CHEN etal.
Reply to Office Action of June 26, 2019                                          Application No. 16/023,127


28. (New, amended) The optical add-drop apparatus of claim 24, wherein the control unit controls said beam-
deflecting elements to direct selected ones of said second spectral channels to said [[fiber collimator]] output
port to be added to said output multi-wavelength optical signal.

29. (New) The optical add-drop apparatus of claim 23 further comprising alignment mirrors for adjusting
alignment of said input and output multi-wavelength optical signals and said second spectral channels with
said wavelength-selective device.

30. (New) The optical add-drop apparatus of claim 29 further comprising collimators associated with said
alignment mirrors, and imaging lenses in a telecentric arrangement with said alignment mirrors and said
collimators.

31. (New) The optical add-drop apparatus of claim 23, wherein said wavelength selective device further
combines selected ones of said spectral channels reflected from said beam-deflecting elements to form said
output multi-wavelength optical signal.

32. (New) The optical add-drop apparatus of claim 23, wherein said fiber collimator one or more other ports
comprise a fiber collimator add port and a fiber collimator drop port for respectively adding second and
dropping first spectral channels.

33. (New) The optical add-drop apparatus of claim 23 further comprising a beam-focuser for focusing said
separated spectral channels onto said beam deflecting elements.

34. (New) The optical add-drop apparatus of claim 23, wherein said wavelength-selective device comprises a
device selected from the group consisting of ruled diffraction gratings, holographic diffraction gratings,
echelle gratings, curved diffraction gratings, and dispersing prisms.

35. (New) The optical add-drop apparatus of claim 23, wherein said beam-deflecting elements comprise
micromachined mirrors.

36. (New) The optical add-drop apparatus of claim 23, wherein said beam-deflecting elements comprise
reflective membranes.

37. (New, amended) An optical add-drop apparatus, comprising:

a fiber collimator serving as an input port for an input multi-wavelength optical signal having multiple
        spectral channels;

[[a fiber collimator serving as]] an output port for an output multi-wavelength optical signal;




                                                                               Atty. Dkt. No. 3564.014REIO
                                                   - 18 -                                          CHEN etal.
Reply to Office Action of June 26, 2019                                             Application No. 16/023,127


one or more fiber collimators serving as one or more drop ports for selected spectral channels dropped from
        said multi-wavelength optical signal;

a wavelength-selective device for spatially separating said multiple spectral channels; and

a spatial array of beam-deflecting elements positioned such that each element receives a corresponding one
        of said spectral channels, each of said elements being individually and continuously controllable in
        two dimensions to reflect its corresponding spectral channel to a selected one of said output port or
        the fiber collimators serving as said ports and to control the power of the spectral channel reflected to
        said output port of the fiber collimator serving as said selected port, whereby a subset of said spectral
        channels is directed to said fiber collimator serving as said drop ports.

38. (New, amended) An optical add-drop apparatus, comprising:

a fiber collimator serving as an input port for an input multi-wavelength optical signal having multiple
        spectral channels;

[[a fiber collimator serving as]] an output port for an output multi-wavelength optical signal;

one or more fiber collimators serving as one or more add ports for selected spectral channels to be added to
        said output multi-wavelength optical signal;

a wavelength-selective device for reflecting said multiple and said selected spectral channels; and

a spatial array of beam-deflecting elements positioned such that each element receives a corresponding one
        of said spectral channels, each of said elements being individually and continuously controllable in
        two dimensions to reflect its corresponding spectral channel to a selected one of said output port or
        the fiber collimator serving as said ports and to control the power of the spectral channel reflected to
        said output port or said fiber collimator serving as said selected port, whereby said spectral channels
        from said fiber collimators serving as said add ports are selectively provided to said [[fiber
        collimator serving as]] output port.

39. (New, amended) A method of performing dynamic add and drop in a WDM optical network, comprising:

separating an input multi-wavelength optical signal into spectral channels;

imaging each of said spectral channels onto a corresponding beam-deflecting element;




                                                                                Atty. Dkt. No. 3564.014REIO
                                                   - 19 -                                          CHEN etal.
Reply to Office Action of June 26, 2019                                             Application No. 16/023,127


controlling dynamically and continuously said beam-deflecting elements in two dimensions so as to combine
        selected ones of said spectral channels into an output multi-wavelength optical signal and to control
        the power of the spectral channels combined into said output multi-wavelength optical signal; and

receiving the output multi-wavelength optical signal at [[a fiber collimator serving as]] an output port that
        transmits the output multi-wavelength optical signal to an optical fiber.

40. (New) The method of claim 39, wherein said selected ones of said spectral channels comprises a subset
of said spectral channels, such that other non-selected ones of said spectral channels are dropped from said
output multi-wavelength optical signal.

41. (New) The method of claim 40, wherein said controlling comprises reflecting said non-selected ones of
said spectral channels to one or more fiber collimator serving as drop ports.

42. (New) The method of claim 39 further comprising imaging other spectral channels onto other
corresponding beam-deflecting elements, and controlling dynamically and continuously said other beam-
deflecting elements so as to combine said other spectral channels with said selected ones of said spectral
channels into said output multi-wavelength optical signal.

43. (New) The method of claim 39, wherein said imaging comprises focusing said spectral channels onto
said beam-deflecting elements.

44. (New) The method of claim 39 further comprising monitoring a power level in one or more of said
selected ones of said spectral channels, and controlling an alignment between said input multi-wavelength
optical signal and corresponding beam-deflecting elements in response to said monitoring.

45. (New) The optical add-drop apparatus of claim 23:

wherein none of the multi-wavelength optical signal, the second spectral channels, or the output multi-
        wavelength optical signal are transmitted through a circulator.

46. (New) The optical add-drop apparatus of claim 23, wherein each of the fiber collimators is a GRIN lens.

47. (New, amended) The optical add-drop apparatus of claim 23, wherein the fiber collimator input port, the
one or more other fiber collimator ports, and the [[fiber collimator]] output port are arranged in a one
dimensional array.

48. (New, amended) The optical add-drop apparatus of claim 23, wherein the fiber collimator input port, the
one or more other fiber collimator ports, and the [[fiber collimator]] output port are arranged in a two
dimensional array.


                                                                                Atty. Dkt. No. 3564.014REIO
                                                    - 20 -                                       CHEN etal.
Reply to Office Action of June 26, 2019                                           Application No. 16/023,127


49. (New) The optical add-drop apparatus of claim 23, wherein each of the beam-deflecting elements is
configured to be capable ofreflecting its corresponding spectral channel to each and every one of the fiber
collimators ports.

50. (New) The optical add-drop apparatus of claim 37, wherein none of the input or output multi-wavelength
optical signal or the spectral channels are transmitted through a circulator.

51. (New) The optical add-drop apparatus of claim 38, wherein none of the input or output multi-wavelength
optical signal or the spectral channels are transmitted through a circulator.

52. (New, amended) The optical add-drop apparatus of claim 23, wherein the [[fiber collimator]] output port
is separate from the fiber collimator input port,

53. (New, amended) The optical add-drop apparatus of claim 23, wherein the [[fiber collimator]] output port
is three or more [[fiber collimator]] output ports that are separate from the fiber collimator input port.

54. (New) The optical add-drop apparatus of claim 23, further comprising a power-management system
configured to manage power levels of at least one of the first spectral channels and the second spectral
channels.

55. (New) The optical add-drop apparatus of claim 54, wherein the power-management system is further
configured to control coupling efficiency of one of the first and second spectral channel to at least one port.

56. (Canceled)

57. (New) The optical add-drop apparatus of claim 23, wherein the beam-deflecting elements are
m1crom1rrors.




                                                                                 Atty. Dkt. No. 3564.014REIO
                                                              Amendment Under 37 C.F.R. § 1.116
                                                              Expedited Procedure - Art Unit 3992


              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

Inventors: CHEN et al.                                 Confirmation No.: 4945
Applicant: Capella Photonics, Inc.                     Art Unit: 3992

Reissue Application No.: 16/023,127                    Examiner: HUGHES, DEANDRA M.
Filing Date: June 29, 2018                             Atty. Docket: 3564.014REIO

Title: Reconfigurable Optical Add-Drop Multiplexers with Servo Control and Dynamic
       Spectral Power Management Capabilities


                     Amendment and Reply Under 37 C.F.R. § 1.116

Commissioner for Patents                                                                Mail Stop AF
PO Box 1450
Alexandria, VA 22313-1450

Commissioner:

        In reply to the Office Action dated September 5, 2019, Applicant submits the following
Amendment and Remarks.
        Amendments to the Claims are reflected in the listing of claims which begins on page 2 of
this paper.
        Remarks and Arguments begin on page 11 of this paper.
        It is not believed that extensions of time are required beyond those that may otherwise be
provided for in documents accompanying this paper. However, if additional extensions of time are
necessary to prevent abandonment of this application, then such extensions of time are hereby
petitioned under 37 C.F.R. § l.136(a), and any additional fees required to continue prosecution or
appeal of this application (including issue fee, fees for net addition of claims or forwarding to
appeal) are hereby authorized to be charged to our Deposit Account No. 19-0036.
                                                -2-                                        CHEN etal.
Reply to Office Action of September 5, 2019                                 Application No. 16/023, 127


                                    Amendments to the Claims

       Please amend pending claim 39 by incorporating the allowing subject matter of claim 41
(and claim 40) into claim 39. Please cancel pending claims 40 and 41. Claims 1-22 remain
canceled. A complete listing of all claims and their status in the application is as follows:

1. An optical add drop apparatus comprising

an input port for an input multi wairelength optical signal hairing first spectral channels;

one or more other ports for second spectral channels;

an output port for an output multi wairelength optical signal;

a wairelength selective device for spatially separating said spectral channels; and

a spatial array of beam deflecting elements positioned such that each element receives a
        corresponding one of said spectral channels, each of said elements being individually and
        continuously controllable in two dimensions to reflect its corresponding spectral channel to
        a selected one of said ports and to control the power of the spectr-al channel reflected to
        S£1id selectedport.

2. The optical add drop apparatus of claim 1 further comprising a control unit for controlling each
of said beam deflecting elements.

3. The optical add drop apparatus of claim 2, wherein the control unit further comprises a servo
control assembly, including a spectral monitor for monitoring power le•rels of selected ones of said
spectral channels, and a processing unit responsi•re to said power le•rels for controlling said beam
deflecting elements.

1. The optical add drop apparatus of claim 3, wherein said servo control assembly maintains said
power le•rels at predetermined values.

5. The optical add drop apparatus of claim 2, wherein the control unit controls said beam deflecting
elements to direct selected ones of said first spectral channels to one or more of said other ports to
be dropped as second spectral channels from said output multi wairelength optical signal.




                                                                          Atty. Dkt. No. 3564.014REIO
                                               -3-                                       CHEN etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023, 127


6. The optical add drop apparatus of claim 2, wherein the control unit controls said beam deflecting
elements to direct selected ones of said second spectral channels to said output port to be added to
said output multi w&telength optical signal.

7. (Canceled)

8. (Canceled)

9. The optical add drop apparatus of claim 1, wherein said w&telength selective de•tice further
combines selected ones of said spectral channels reflected from said beam deflecting elements to
form said output multi w&telength optical signal.

10. The optical add drop apparatus of claim 1, wherein said one or more other ports comprise an
add port and a drop port for respectively adding second and dropping first spectral channels.

11. The optical add drop apparatus of claim 1 further comprising a beam focuser for focusing said
separated spectral channels onto said beam deflecting elements.

12. The optical add drop apparatus of claim 1, wherein said w&telength selective de•tice comprises
a device selected from the group consisting of ruled diffraction gratings, holographic diffraction
gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.

13. The optical add drop apparatus of claim 1, wherein said beam deflecting elements comprise
micromachined mirrors.

14. (Canceled)

15. An optical add drop apparatus, comprising

an input port for an input multi w&telength optical signal h&ting multiple spectral channels;

an output port for an output multi w&telength optical signal;

one or more drop ports for selected spectral channels dropped from said multi w&telength optical
signal;

a w&telength selective de•tice for spatially separating said multiple spectral channels; and




                                                                         Atty. Dkt. No. 3564.014REIO
                                                -4-                                         CHEN etal.
Reply to Office Action of September 5, 2019                                  Application No. 16/023, 127


a spatial array of beam deflecting elements positioned such that each element receives a
       corresponding one of said spectral channels, each of said elements being individually and
       continuously controllable in two din1ensions to reflect its corresponding spectral channel to a
       selected one of said ports and to contr-ol t1½e power of t,½e spectr-al c1½annel reflected to sflid
       selectedport, whereby a subset of said spectral channels is directed to said drop ports.

16. An optical add drop apparatus, comprisinK

an input port for an input multi wairelength optical signal hairing multiple spectral channels;

an output port for an output multi wairelength optical signal;

one or more add ports for selected spectral channels to be added to said output multi wairelength
       optical signal;

a wairelength selective de•rice for reflecting said multiple and said selected spectral channels; and

a spatial array of beam deflecting elements positioned such that each element receives a
       corresponding one of said spectral channels, each of said elements being individually and
       continuously controllable in two dimensions to reflect its corresponding spectral channel to a
       selected one of said ports and to contr-ol t1½e power of t,½e spectr-al c1½annel reflected to sflid
       selectedport, whereby said spectral channels from said add ports are selecti•rely pro•rided to
       said output port.

17. A method of performing dynamic add and drop in a 'NDM optical network, comprising:

separating an input multi wavelength optical signal into spectral channels;

imaging each of said spectral channels onto a corresponding beam deflecting element; and

controlling dynamically and continuously said beam deflecting elements in two dimensions so as to
       combine selected ones of said spectral channels into an output multi wairelength optical
       signal find to control the power of the spectr-0l chflnnels combined into Sflid output multi
       Wflvelengt,½ opticfll signfll.




                                                                           Atty. Dkt. No. 3564.014REIO
                                               -5-                                          CHEN etal.
Reply to Office Action of September 5, 2019                                  Application No. 16/023, 127


18. The method of claim 17, wherein said selected ones of said spectral channels comprises a subset
of said spectral channels, such that other non selected ones of said spectral channels are dropped
from said output multi wa>relength optical signal.

19. The method of claim 18, wherein said controlling comprises reflecting said non selected ones of
said spectral channels to one or more drop ports.

20. The method of claim 17 further comprising imaging other spectral channels onto other
corresponding beam deflecting elements, and controlling dynamically and continuously said other
beam deflecting elements so as to combine said other spectral channels with said selected ones of
said spectral channels into said output multi wa>relength optical signal.

21. The method of claim 17, wherein said imaging comprises focusing said spectral channels onto
said beam deflecting elements.

22. The method of claim 17 further comprising monitoring a power le rel in one or more of said
                                                                        1




selected ones of said spectral channels, and controlling an alignment between said input multi
wa>relength optical signal and corresponding beam deflecting elements in response to said
monitoring.

23. (New) An optical add-drop apparatus comprising an output port and fiber collimators serving as
an input port and one or more other ports the apparatus comprising:

the fiber collimator input port for an input multi-wavelength optical signal having first spectral
channels:

the fiber collimator one or more other ports for second spectral channels·

the output port for an output multi-wavelength optical signal·

a wavelength-selective device for spatially separating said spectral channels·

a spatial array of beam-deflecting elements positioned such that each element receives a
        corresponding one of said spectral channels each of said elements being individually and
        continuously controllable in two dimensions to reflect its corresponding spectral channel to




                                                                            Atty. Dkt. No. 3564.014REIO
                                                -6-                                        CHEN etal.
Reply to Office Action of September 5, 2019                                 Application No. 16/023, 127


         a selected one of said output port or the fiber collimator ports and to control the power of
         the spectral channel reflected to said output port or the fiber collimator selected port.

24. (New) The optical add-drop apparatus of claim 23 further comprising a control unit for
controlling each of said beam-deflecting elements.

25. (New) The optical add-drop apparatus of claim 24 wherein the control unit further comprises a
servo-control assembly, including a spectral monitor for monitoring power levels of selected ones
of said spectral channels and a processing unit responsive to said power levels for controlling said
beam-deflecting elements.

26. (New) The optical add-drop apparatus of claim 25 wherein said servo-control assembly
maintains said power levels at predetermined values.

27. (New) The optical add-drop apparatus of claim 24 wherein the control unit controls said beam-
deflecting elements to direct selected ones of said first spectral channels to one or more of said fiber
collimator other ports to be dropped as second spectral channels from said output multi-wavelength
optical signal.

28. (New) The optical add-drop apparatus of claim 24 wherein the control unit controls said beam-
deflecting elements to direct selected ones of said second spectral channels to said output port to be
added to said output multi-wavelength optical signal.

29. (New) The optical add-drop apparatus of claim 23 further comprising alignment mirrors for
adjusting alignment of said input and output multi-wavelength optical signals and said second
spectral channels with said wavelength-selective device.

30. (New) The optical add-drop apparatus of claim 29 further comprising collimators associated
with said alignment mirrors and imaging lenses in a telecentric arrangement with said alignment
mirrors and said collimators.

31. (New) The optical add-drop apparatus of claim 23 wherein said wavelength selective device
further combines selected ones of said spectral channels reflected from said beam-deflecting
elements to form said output multi-wavelength optical signal.




                                                                          Atty. Dkt. No. 3564.014REIO
                                                -7-                                      CHEN etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023, 127


32. (New) The optical add-drop apparatus of claim 23 wherein said fiber collimator one or more
other ports comprise a fiber collimator add port and a fiber collimator drop port for respectively
adding second and dropping first spectral channels.

33. (New) The optical add-drop apparatus of claim 23 further comprising a beam-focuser for
focusing said separated spectral channels onto said beam deflecting elements.

34. (New) The optical add-drop apparatus of claim 23, wherein said wavelength-selective device
comprises a device selected from the group consisting of ruled diffraction gratings holographic
diffraction gratings echelle gratings curved diffraction gratings and dispersing prisms.

35. (New) The optical add-drop apparatus of claim 23 wherein said beam-deflecting elements
comprise micromachined mirrors.

36. (New) The optical add-drop apparatus of claim 23 wherein said beam-deflecting elements
comprise reflective membranes.

37. (New) An optical add-drop apparatus compnsmg:

a fiber collimator serving as an input port for an input multi-wavelength optical signal having
       multiple spectral channels·

an output port for an output multi-wavelength optical signal·

one or more fiber collimators serving as one or more drop ports for selected spectral channels
       dropped from said multi-wavelength optical signal·

a wavelength-selective device for spatially separating said multiple spectral channels: and

a spatial array of beam-deflecting elements positioned such that each element receives a
       corresponding one of said spectral channels each of said elements being individually and
       continuously controllable in two dimensions to reflect its corresponding spectral channel to
       a selected one of said output port or the fiber collimators serving as said ports and to control
       the power of the spectral channel reflected to said output port of the fiber collimator serving
       as said selected port whereby a subset of said spectral channels is directed to said fiber
       collimator serving as said drop ports.



                                                                         Atty. Dkt. No. 3564.014REIO
                                               -8-                                       CHEN etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023, 127


38. (New) An optical add-drop apparatus compnsmg:

a fiber collimator serving as an input port for an input multi-wavelength optical signal having
       multiple spectral channels·

an output port for an output multi-wavelength optical signal·

one or more fiber collimators serving as one or more add ports for selected spectral channels to be
       added to said output multi-wavelength optical signal:

a wavelength-selective device for reflecting said multiple and said selected spectral channels· and

a spatial array of beam-deflecting elements positioned such that each element receives a
       corresponding one of said spectral channels each of said elements being individually and
       continuously controllable in two dimensions to reflect its corresponding spectral channel to
       a selected one of said output port or the fiber collimator serving as said ports and to control
       the power of the spectral channel reflected to said output port or said fiber collimator serving
       as said selected port whereby said spectral channels from said fiber collimators serving as
       said add ports are selectively provided to said output port.

39. (New amended) A method of performing dynamic add and drop in a WDM optical network
compnsmg:

separating an input multi-wavelength optical signal into spectral channels·

imaging each of said spectral channels onto a corresponding beam-deflecting element

controlling dynamically and continuously said beam-deflecting elements in two dimensions so as to
       combine selected ones of said spectral channels into an output multi-wavelength optical
       signal and to control the power of the spectral channels combined into said output multi-
       wavelength optical signal·

receiving the output multi-wavelength optical signal at an output port that transmits the output
       multi-wavelength optical signal to an optical fiber and

wherein




                                                                         Atty. Dkt. No. 3564.014REIO
                                                 -9-                                       CHEN etal.
Reply to Office Action of September 5, 2019                                 Application No. 16/023, 127


said selected ones of said spectral channels comprises a subset of said spectral channels such that
       other non-selected ones of said spectral channels are dropped from said output multi-
       wavelength optical signal· and

said controlling comprises reflecting said non-selected ones of said spectral channels to one or more
       fiber collimator serving as drop ports.

40. (Canceled)

41. (Canceled)

42. (New) The method of claim 39 further comprising imaging other spectral channels onto other
corresponding beam-deflecting elements and controlling dynamically and continuously said other
beam-deflecting elements so as to combine said other spectral channels with said selected ones of
said spectral channels into said output multi-wavelength optical signal.

43. (New) The method of claim 39 wherein said imaging comprises focusing said spectral channels
onto said beam-deflecting elements.

44. (New) The method of claim 39 further comprising monitoring a power level in one or more of
said selected ones of said spectral channels and controlling an alignment between said input multi-
wavelength optical signal and corresponding beam-deflecting elements in response to said
monitoring.

4 5. (New) The optical add-drop apparatus of claim 23 :

wherein none of the multi-wavelength optical signal, the second spectral channels, or the output
       multi-wavelength optical signal are transmitted through a circulator.

46. (New) The optical add-drop apparatus of claim 23 wherein each of the fiber collimators is a
GRIN lens.

47. (New) The optical add-drop apparatus of claim 23, wherein the fiber collimator input port, the
one or more other fiber collimator ports and the output port are arranged in a one dimensional




                                                                           Atty. Dkt. No. 3564.014REIO
                                               - 10 -                                    CHEN etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023, 127


48. (New) The optical add-drop apparatus of claim 23 wherein the fiber collimator input port the
one or more other fiber collimator ports, and the output port are arranged in a two dimensional



49. (New) The optical add-drop apparatus of claim 23 wherein each of the beam-deflecting
elements is configured to be capable of reflecting its corresponding spectral channel to each and
every one of the fiber collimators ports.

50. (New) The optical add-drop apparatus of claim 37 wherein none of the input or output multi-
wavelength optical signal or the spectral channels are transmitted through a circulator.

51. (New) The optical add-drop apparatus of claim 38 wherein none of the input or output multi-
wavelength optical signal or the spectral channels are transmitted through a circulator.

52. (New) The optical add-drop apparatus of claim 23 wherein the output port is separate from the
fiber collimator input port

53. (New) The optical add-drop apparatus of claim 23 wherein the output port is three or more
output ports that are separate from the fiber collimator input port.

54. (New) The optical add-drop apparatus of claim 23 further comprising a power-management
system configured to manage power levels of at least one of the first spectral channels and the
second spectral channels.

55. (New) The optical add-drop apparatus of claim 54 wherein the power-management system is
further configured to control coupling efficiency of one of the first and second spectral channel to at
least one port.

56. (Canceled)

57. (New) The optical add-drop apparatus of claim 23 wherein the beam-deflecting elements are
m1crom1rrors.




                                                                        Atty. Dkt. No. 3564.014REIO
                                               - 11 -                                     CHEN etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023, 127


                                              Remarks
       Reconsideration of this Application is respectfully requested.
       Upon entry of the foregoing amendment, claims 23-39, 42-55 and 57 are pending in the
application, with claims 23 and 37-39 being the independent claims. Claim 39 is sought to be
amended. Claims 40 and 41 are sought to be canceled without prejudice to or disclaimer of the
subject matter therein. Claims 1-22 were previously canceled without prejudice to or disclaimer of
the subject matter therein. These changes are believed to introduce no new matter, and their entry is
respectfully requested.
       Applicant respectfully requests these amendments be entered after final rejection as they
merely fix the declaration error statement and they incorporate allowable subject matter from claims
40 and 41 into the claim they depended or ultimately depended from, claim 39, as suggested by the
Examiner.
       Based on the above amendment and the following remarks, Applicant respectfully requests
that the Examiner reconsider all outstanding objections and rejections and that they be withdrawn.
Throughout the arguments, Applicant reminds the Examiner that the claims are given their broadest
reasonable meaning in view of the specification, and any paraphrasing of the claim features is not to
be interpreted as reading any features into, or characterizing of, the claims.


                           Statement of Substance of Examiner Interview

       The Examiners are thanked for their time during an Interview conducted on September 11,
2019 with Applicant's representatives Jason D. Eisenberg (Reg. No. 43,447), Sean Flood (Reg. No.
64,378), Roozbeh Gorgin (Reg. No. 75,269), and Tyler Dutton (Reg. No. 75,069). The Examiners
provided guidance regarding all outstanding objections and rejections. Tentative agreement was
reached that implementation of that guidance would result in allowance of the claims, barring an
updated search.    The Examiners helpful guidance is reflected in all the claim amendments and
arguments presented herein. Finally, the Examiners are thanked for their indication they would
continue to work with Applicants after this Amendment and Response is filed if anything further is
needed for allowance.



                                                                          Atty. Dkt. No. 3564.014REIO
                                               - 12 -                                    CHEN etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023, 127


         Applicant generally agrees with the Interview Summary mailed September 17, 2019 unless
noted below. And notes the Interview Summary mailed October 16, 2019.

                 Statement of Support for Claim Amendments -- 37 C.F.R. § 1.173(c)

         Claim 39 is amended to incorporate the claim elements of previously pending claims 40 and
41. Exemplary support for the claim amendments can be found in the claims 18 and 19 of U.S.
Reissue Patent RE42,368 (the "'368 patent") and in the previously filed pending claims 40 and 41
of this application. Applicant respectfully submits that the claims as originally filed are part of the
disclosure and applicant may incorporate the claimed subject matter without being charged with
adding "new matter." See In re Benno, 768 F.2d 1340, 1346 (Fed. Cir. 1985).

                                    Defective Reissue Declaration

         Regarding claims 23-55 and 571, the Final Office Action of September 5, 2019 (hereinafter
the "Final Office Action") beginning on page 5 states:
         "       Claims 23-55 and 57 are rejected as being based upon a defective reissue
         declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

                The reissue oath/declaration filed with this application is defective (see 37
         CFR 1.175 and MPEP § 1414) because the description of the error is insufficient to
         support the errors corrected via the JULY 2019 CLAIM AMENDMENTS.

                 Specifically, the error described in the Reissue Declaration filed June 29,
         2018 describes the error with respect to claim 16, which has been cancelled. Thus,
         the description of the error no longer supports this reissue application. However,
         Applicant may identify the reissuable error in the remarks because a proper
         reissuable error has been previously entered into the application (see 37 CFR
         1.175(±)(2) and MPEP § 1451 (II)).

                It is sufficient that the remarks identify a single word, phrase, or expression
         in the specification or in an original claim, and how it renders the original patent
         wholly or partly inoperative or invalid (see MPEP §1414(11)). Thus, Examiners
         suggest providing the following statement in the remarks in response to this office
         action under 37 CFR 1.175(±)(2), which Examiners find would obviate this. This
         statement is merely a suggestion.

1
    Since claims 40 and 41 have been cancelled these remarks only related to the pending claims.


                                                                        Atty. Dkt. No. 3564.014REIO
                                              - 13 -                                     CHEN etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023, 127



               'This application narrows patent claim 1 by claiming the 'input port'
               is a 'fiber collimator input port' and that the one or more 'other ports'
               are 'fiber collimator ports' because merely claiming 'input port'
               and/or 'other ports' without limiting them to 'fiber collimator ports'
               was unduly broad." [underlining and bold in original].

       Applicant appreciates Examiner's suggested language. Applicant respectfully submits the
following statement that both identifies the reissuable error that is the basis of this reissue
application and meets all requirements of specificity found in MPEP § 1414(II)(A-C). For example,
the statement points out both (1) a specific claim: claim 50, and (2) specific language: "none of
... are transmitted through a circulator":

       "The patent claims recite transmission of a multi-wavelength optical signal and/or
       said spectral channels, whereas at least new dependent claim 50 also requires 'none
       of the input or output multi-wavelength optical signal or the spectral channels are
       transmitted through a circulator."'

       Withdrawal of the rejection is respectfully requested.

                                   Claim Rejections - 35 USC§ 103

       Claims 39-40 and 42-44 are rejected under 35 U.S.C. § 103 as being allegedly
unpatentable over Bouevitch et al. (US Pat. No. 6,498,872 (hereinafter "Bouevitch")) in view
of Smith et al. (US Pat. No. 6,798,941 (hereinafter "Smith")) in view of Lin et al. (US Pat. No.
5,661,591 (hereinafter "Lin")) in view of Ford et al. (NPL Wavelength Add-Drop Switching
Using Tilting Micromirrors, Journal of Lightwave Technology, Vo. 17, No. 5, May 1999
(hereinafter "Lin")). Claim 40 has been cancelled, rendering its rejection moot. Applicant
respectfully traverses with respect to the pending claims.

       Without acquiescing to the propriety of the rejection, e.g., that Ford teaches "to an optical
fiber" as Ford teaches at best to a circulator, claim 39 has been clarified to include the allowable
subject matter of claims 40 and 41:
       " ... said selected ones of said spectral channels comprises a subset of said spectral
                channels such that other non-selected ones of said spectral channels are
                dropped from said output multi-wavelength optical signal· and




                                                                         Atty. Dkt. No. 3564.014REIO
                                                 - 14 -                                     CHEN etal.
Reply to Office Action of September 5, 2019                                  Application No. 16/023, 127


          said controlling comprises reflecting said non-selected ones of said spectral
                 channels to one or more fiber collimator serving as drop ports."

          The support for the above amendment is found in claims 18 and 19 of the '368 patent and in
the previously filed claims 40 and 41 of this application, supra. Applicant respectfully submits that
the claims as filed in the original specification are part of the disclosure and therefore, the applicant
may amend the specification to include the claimed subject matter without being charged with
adding "new matter." See In re Benno, 768 F.2d 1340, 1346 (Fed. Cir. 1985).

          No new matter has been added.

          Applicant respectfully submits the Final Office Action beginning on page 8 states that claim
41 is allowable, by stating:

          "       As to claim 41, the prior art does not disclose or make obvious 'fa] method
          of performing dynamic add and drop into a WDM optical network ... wherein said
          controlling comprises reflecting said non-selected ones of said spectral channels to
          one or more fiber collimator serving as drop ports' in combination with the other
          limitations of the claims." [bold, italics, and underlining in original].

          Because claim 41 depends on claim 40, and the subject matter of both claims have been
incorporated into claim 39, claim 39 is now be allowable. Thus, the rejection is overcome.

          Regarding claim 42-44, these dependent claims depend on claim 39, and are believed to be
allowable since they include all the features set forth in the independent claim from which they
depend and claim additional non-obvious combinations thereof and because:
          "[D]ependent claims are nonobvious if the independent claims from which they
          depend are nonobvious." See In re Fritch, 972 F.2d 1260, 1266 (Fed. Cir. 1992).

          Withdrawal of the rejections is respectfully requested.

                                        Allowable Subject Matter

          Regarding claims 23-38, 41, 45-55, and 57, the Final Office Action beginning on page 8
states:
          "       If a sufficient description of the error to support this reissue application is
          providing in the remarks in response to this office action, then the following claims
          would be in condition for allowance because the 3 5 USC §251 rejection for a
          defective declaration would be obviated."


                                                                           Atty. Dkt. No. 3564.014REIO
                                              - 15 -                                   CHEN etal.
Reply to Office Action of September 5, 2019                             Application No. 16/023, 127


        Applicant appreciates Examiner indicating claims 23-38, 41, 45-55, and 57 are allowable
pending a sufficient description of the error to support the reissue application.          Applicant
respectfully submits that the statement has been made above, supra. As a result, claims 23-38, 45-
55, and 57 are in allowable condition and allowance is respectfully requested. Claim 41 has been
canceled.



                                           Conclusion
        All of the stated grounds of objection and rejection have been properly traversed,
accommodated, or rendered moot. Applicant therefore respectfully requests that the Examiner
reconsider all presently outstanding objections and rejections and that they be withdrawn. Applicant
believes that a full and complete reply has been made to the outstanding Office Action and, as such,
the present application is in condition for allowance. If the Examiner believes, for any reason, that
personal communication will expedite prosecution of this application, the Examiner is invited to
telephone the undersigned at the number provided.

        Prompt and favorable consideration of this Amendment and Reply is respectfully requested.


                                             Respectfully submitted,

                                              STERNE, KESSLER, GoLDSTEIN & Fox P.L.L.C.

                                             /Jason D. Eisenberg/

                                             Jason D. Eisenberg
                                             Attorney for Applicant
                                             Registration No. 43,447
Date:    October 23 2019
1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
(202) 371-2600




                                                                       Atty. Dkt. No. 3564.014REIO
